Case 1:20-cv-01006-GHW Document 128-7 Filed 07/23/21 Page 1 of 48




                  EXHIBIT "G"
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW         Document 128-7
                                      Document 121-28 Filed
                                                       Filed07/23/21
                                                             07/02/21 Page
                                                                       Page2 2ofof48
                                                                                   48




                                                                                             Page   1


 1                        IN    THE   UNITED      STATES          DISTRICT       COURT

                         FOR    THE   SOUTHERN      DISTRICT            OF     NEW    YORK

 2

 3      WHITESTONE        CONSTRUCTION,           CORP.,)

                                                              )
 4                       Plaintiff,                           )
                                                              )
 5              vs .                                          )     No.      20-CV-1006

                                                              )
 6      YUANDA     USA    CORPORATION,                        )
                                                              )
 7                       Defendant .                          )
 8

 9
                          The      videotaped videoconference                     deposition            of
10
        STEVEN    GRZIC,        called      for   examination,             taken       pursuant     to

11

        the   Federal         Rules   of    Civil   Procedure             of    the    United    States
12

        District        Courts     pertaining       to    the       taking       of    depositions,
13

        taken    before       KELLY    A.    BRICHETTO,            CSR No.       84-3252,

14

        Certified        Shorthand Reporter              of       the   State     of    Illinois,            on
15

        the   27th      day   of   January,       2021,       at    9:09       a.m.

16
17

18

19
        REPORTED       REMOTELY       FROM   CHICAGO,             ILLINOIS

20
21

22

23
24



                                        Veritext Legal Solutions
     www.veritext.com                                                                         888-391-3376
         Case 1:20-cv-01006-GHW
         Case l:20-cv-01006-GHW Document
                                Document 128-7
                                         121-28 Filed
                                                 Filed07/23/21
                                                       07/02/21 Page
                                                                 Page3 3ofof
                                                                           4848


                                                           Page 2                                                                                               Page 4
      1 REMOTE APPEARANCES:                                              l               INDEX OF EXHIBITS
                                                                      2 NUMBER                    DESCRIPTION                             IDENTIFIED
     2
                                                                      3 Exhibit No. 2            Complaint                          143
             On behalf of the Plaintiffs:                                    Exhibit No. 4       Whitestone PO 13-0139-002                      36
     3                                                                4 Exhibit No. 5            AIA form contract, A401

                GOETZ FITZPATRICK, LLP, by                                               and Rider A                      20
                                                                      5 Exhibit No. 6            RFI                       75
  4             MR. DONALD J. CARBONE
                                                                             Exhibit No. 7       Whitestone Proposed
                1 Pennsylvania Plaza                                  6                  Change Order Number 98                       94

  5             Suite 3100                                                   Exhibit No. 8       E-mail                        95
                                                                      7 Exhibit No. 10           Description of dispute
                New York, New York 10119
                                                                                         dated May 6, 2019                     97
  6             (212) 695-8100                                        8 Exhibit No. 12           Letter Whitestone to
                dcarbone@goetzfitz.com                                                   Yuanda June 24th, 2019                     99

  7                                                                   9 Exhibit No. 17           Summary of Whitestone's
                                                                                         costs                  149
  8          On behalf of the Defendant:
                                                                     10 Exhibit No. 19           Updated Summary of
  9            FOX SWIBEL LEVIN & CARROLL, LLP, by                                       Whitestone's costs                149
               MR. ADAM GILL                                         1 1 Exhibit No. 20          Plaintiffs Initial
                                                                                         Disclosure Pursuant to
 10            222 West Madison Street
                                                                    12                   Rule 26                      8
               Chicago, Illinois 60606                                       Exhibit No. 21      Checklist and Exhibit A
 11            (312)224-1200                                        13                   to Rider B                   20

               agill@foxswibel.com                                           Exhibit No. 22      Spec Section 084413
                                                                    14                   Glazed Aluminum Curtainwall 63
 12
                                                                             Exhibit No. 23      Spec Section 084426
 13                                                                 15                   Glass Curtainwalls                63
 14                                                                          Exhibit No. 24      Section 088000 Glazing                    63
                                                                    16 Exhibit No. 25            Original submission returned
 15 ALSO PRESENT:
                                                                                         by die architect dated
 16 MR. JUSTIN BOND, Legal Videographer                             17                   October 15th, 2014                    81
 17                                                                          Exhibit No. 26      Architect's review and

 18                                                                 18                  return of die revised
                                                                                         drawings dated
 19
                                                                    19                  February 23rd, 2015                    81
 20                                                                          Exhibit No. 27      Declaration                        115
 21                                                                 20
                                                                    21
 22
                                                                    22
 23
                                                                    23
 24                                                                 24


                                                       Page 3                                                                                                  Page 5

  1                    TRANSCRIPT INDEX                               1                 THE VIDEOGRAPHER: Good morning. Today is

  2 APPEARANCES                                    2                 2 January 27th, 2021. The time is 9:09 a.m., and we are on
  3                                                                  3 the record.
  4 INDEX OF EXHIBITS                                  4             4                        Today we'll take a videotaped deposition
  5                                                                  5 in case Number 20-cv 1006. This deposition is being held
  6 EXAMINATION OF STEVEN GRZIC                                      6 remotely.
  7 BY MR. GILL                                6                     7                        Counsel, please state your appearance and
  8                                                                  8 affiliation for the record.
  9                                                                  9                 MR. GILL: Adam Gill, G-I-L-L, with Fox Swibel
 10                                                                 10 in Chicago representing Defendant, Yuanda USA
 11 REPORTER'S CERTIFICATE                                  170     11 Corporation.
 12                                                                 12                 MR. CARBONE: Donald J. Carbone for Goetz
 13 EXHIBIT CUSTODY                                                 13 Fitzpatrick, LLP for the Plaintiff.
 14 COURT REPORTER                                                  14                 THE VIDEOGRAPHER: Thank you.
 15                                                                 15                        Would you please swear the witness.
 16                                                                 16
17                                                                  17
18                                                                  18
19                                                                  19
20                                                                  20
21                                                                  21

22                                                                  22

23                                                                  23

24                                                                  24


                                                                                                                                                       2 (Pages 2-5)
                                             Veritext Legal Solutions
www.veritext.com                                                                                                                                       888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                               Document 128-7
                                                           Document 121-28 Filed
                                                                            Filed07/23/21
                                                                                  07/02/21 Page
                                                                                            Page4 4ofof48
                                                                                                        48




                                                                   Page 6                                                                   Page 8

      1                        (Witness sworn.)                                  1 said, what you heard and things like that, but I don't

      2 WHEREUPON:                                                            2 want you to guess. I told Mr. Dearth last week I want,

      3                   STEVEN GRZIC,                                       3 you know, the best answer you could give but I also want

      4 called as a witness herein, having been first duly sworn,            4 answers based on what you know or what you saw or what

      5 was examined and testified as follows:                                5 you did.

      6                 DIRECT EXAMINATION                                    6             Is that okay as ground rules?
      7 BY MR. GILL:                                                         7        A.     Yes.
      8     Q.      Can you state your name and spell your last              8         Q.    Okay. If you can look at Exhibit 20,
     9 name for the record, please.                                          9 Defendant's Exhibit 20. I saw Mr. Carbone open the

 10         A.      My name is Steven Grzic, G-R-Z-I-C.                     10 FedEx. Thank you for doing that. Yep. I'd just like --

 11               MR. GILL: Okay. For the record, this is the               1 1 yep. Take off the binder clip and look at the top
 12 discovery deposition of Steve Grzic taken pursuant to                   12 exhibit which is Exhibit 20.

 13 notice and agreement of the parties, the Federal Rules of               13              And, Don, I do intend to use some of the
 14 Civil Procedure and all local rules.                                    14 exhibits I used last week. Do you have those available
 15 BY MR. GILL:                                                            15 for Mr. Grzic?

 16         Q.      Mr. Grzic, have you ever given a deposition             16              MR. CARBONE: He has those in a pile.

 17 before?                                                                 17              MR. GILL: Okay. Thank you.

 18         A.     Yes, I have.                                             18 BY MR. GILL:

 19         Q.     How many times?                                          19        Q.     And, for the record, Exhibit 20 is
 20        A.      Five, six times.                                         20 Plaintiffs Initial Disclosure Pursuant to Rule 26.
 21         Q.     Okay. When was the last time you gave one?               21              Mr. Grzic, if you can read on the first page

 22        A.      Probably two, three years ago.                           22 to yourself what it says about what your knowledge is.

 23        Q.      Okay.                                                    23                         (Witness peruses document.)
 24        A.      Best guess.                                              24        A.     Okay.

                                                                   Page 7                                                                   Page 9

  1        Q.     I'm going to go over the basics just so we're              1        Q.     Do you agree with the statement about what
  2 on the same page and you understand my expectations and I                2 your knowledge — the description of what your knowledge

  3 understand so that we have the same ground rules.                        3 about this project is?
  4              Obviously there's a court reporter here                     4        A.     Yes, a general knowledge.

  5 taking down everything you and I say, and even in the                    5        Q.     Okay. I just want to ask you that because

  6 best of times, it's difficult to take down the questions                 6 those are kind of the topics in general that we're going

  7 and answers properly, but with a remote deposition, it's                 7 to be discussing today, and I want to make sure you agree
  8 even more of a problem, so I ask that all of your answers                8 with that statement.
  9 or responses be verbal. Nods of the head obviously don't                 9              Before we get into the substance of this, the
 10 translate well but — so the same thing for um-hum,                      10 dispute between Whitestone and Yuanda, aside from
 1 1 na-huh, kind of nonverbal but responses like that, so I                1 1 conversations with any of your attorneys have you

 12 ask that all your answers be verbally.                                  12 discussed the subject matter of this deposition with

 13             If you need to take a break at any time, just               13 anyone?

 14 let me know. I only ask that if there's a question                      14        A.     No.

 1 5 pending you answer the question and then we take a break.              15        Q.     Did you have any discussions with James

 16             I'm going to ask you about a lot of                         16 Dearth after his deposition last week?

 17 communication and — between you and others, and I want                  17        A.     I simply — I simply asked him in general how
 18 to make sure that you understand I'm not talking about                  18 did it go.

19 any communication with Mr. Carbone, Mr. Kushner or anyone                19        Q.     And what did Mr. Dearth tell you?

20 else with their firm.                                                    20        A.     He said he thought it went fine.

21              And most importantly, this deposition is                    21        Q.     What did you do to prepare for this

22 going to be about your personal knowledge and not for you                22 deposition today?

23 as a representative of Whitestone Construction, so I want                23        A.    I — I met with my lawyer.

24 to know what you, what you saw, what you did, what you                   24        Q.    Did you look at any documents?


                                                                                                                                3 (Pages 6-9)
                                                            Veritext Legal Solutions
www.veritext.com                                                                                                                888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                       Document 128-7
                                                       Document 121-28 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page5 5ofof48
                                                                                                    48



                                                                  Page 10                                                                 Page 12

          1    A.    Yes.                                                         1    Q.     As project manager, what was your role?
         2     Q.    What documents did you look at?                           2       A.     To oversee a certain amount of projects
         3     A.    I was — it was many documents. Can I                      3 specifically, not to be involved in — in general in the
         4 remember specifically anything? The only thing that I               4 company.
         5 remember specifically was the — our purchase order of               5       Q.    How would you define Whitestone's business
         6 White — the purchase order between Whitestone                       6 generally?
         7 Construction and Yuanda.                                            7       A.    We're a construction company based in New
         8     Q.    Okay. So some background information about                8 York City that does — that — that specializes in facade
         9 you.                                                                9 work.
     10             What is your highest level of education?                  10       Q.    Facade work being window systems,
     11       A.     I have a bachelor's degree in engineering.               1 1 curtainwall, other cladding systems?
     12       Q.     Okay. Where did you receive that?                        12       A.    Windows, curtainwall, roofing, masonry,
     13       A.     Manhattan College.                                      13 anything to do with the building enclosure.
     14       Q.     When did you receive that?                              14        Q.    For commercial construction projects?
     15       A.     1998.                                                   15        A.    Some ~ some pri ~ some private but mostly
     16       Q.     Are you currently employed?                             16 public works.
     17       A.    Yes.                                                     17        Q.    Prior to beginning with Whitestone in 2007
     18       Q.    What is your position?                                   1 8 did you have any experience in the commercial
     19       A.    I'm Vice-President at Whitestone                         19 construction industry?
     20 Construction.                                                        20       A.     Prior to that, between graduating college and
     21       Q.    As the Vice-President of Whitestone, what are            21 to that year, I was a design engineer.
     22 your — what is your general role or duties?                          22        Q.    A design engineer with whom?
     23       A.    Oversee the — oversee all the projects in                23       A.     For an HVA — mechanical, electrical,
     24 general. I don't get involved to the day — day to day                24 plumbing design firm.

                                                                  Page 1 1                                                             Page 13

      1 usually, but if I have to, I do, but otherwise, it's a                 1      Q.    So it was not a cladding company ~
      2 general — a general involvement in all the projects.                  2       A.    No.

      3       Q.    How many projects generally does Whitestone               3       Q.    —or facade? Okay.
      4 have going at any one time?                                           4       A.    No.
      5       A.    Anywhere between 10 to 15.                                5       Q.    When did you become vice-president of
      6       Q.    During the course of the project that's the               6 Whitestone?

      7 subject of this dispute from 2013 to 2017, was this the               7       A.    Vice-president would be probably last year.
      8 larger — largest project that Whitestone had?                         8       Q.    What was your role or title prior to becoming
      9       A.    Yes, I believe so.                                        9 vice-president?
     10       Q.    Who are the ~ the founders of Whitestone?                10       A.    I was president.

     11       A.    The founder was my father.                               11       Q.    When did you become president?
     12       Q.    When did he start Whitestone?                            12       A.    Approximately 2009 1 would say, 2008, 2009.
     13       A.    I think 1983, 1984, something like that.                 13       Q.    Okay. So approximately 2009 through
     14       Q.    And, for the record, what's your father's                14 approximately 201 8 or '19 you were president?
     15 name?                                                                15       A.    2019, yeah. Probably, yeah.

     16       A.    Boris, B-O-R-I-S.                                        16       Q.    Why did you go from president to

     17       Q.    Is this a family-owned business?                         17 vice-president?
     18       A.    Yes, it is.                                              18       A.    Because my sister is the other owner of
     19       Q.    Can you describe your — briefly describe                 19 Whitestone Construction, so we — for our own internal
    20 your history at Whitestone?                                           20 reasons, she ~ we decided to switch roles, which she
    21        A.    I started full time at Whitestone around 2007            21 became the president and I became the vice-president.
    22 or 2008.                                                              22       Q.    Are ~ you said it was founded by your
:
    23        Q.    And what was your position when you started?             23 father. Is he still — is he still involved in the
    24        A.    Originally project manager.                              24 company?


                                                                                                                          4 (Pages 10-13)
                                                        Veritext Legal Solutions
    www. veritext. com                                                                                                       888-391-3376
         Case
         Case l:20-cv-01006-GHW
              1:20-cv-01006-GHW                     Document 128-7
                                                    Document 121-28 Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page6 6ofof48
                                                                                                 48




                                                               Page 14                                                                 Page 16

     1     A.    No, he is not.                                               1   A.    Yes.

  2        Q.    Okay. It's you and your sister who are                    2      Q.    What is your understanding of that phrase?

  3 co-owners?                                                             3      A.    That's a description of the responsibilities

  4        A.    Yes.                                                      4 of a — of any party in a — in a construction contract.

  5        Q.    When you were — had the role of president,                5      Q.    And that scope of work, since you said the

  6 was your involvement in projects much as it is now, just               6 construction contract, is that scope of work defined by

  7 kind of a general overview of the projects without being               7 the contract?
  8 involved day to day?                                                   8      A.    Yes.

  9        A.    Correct.                                                  9      Q.    The term defective work, does that mean
 10        Q.    For this project, this litigation or the —              10 something specific to you?

 11 Strike that.                                                         11       A.    Defective would mean something that's — that
 12             For this project relating to the curtainwall             12 has been rejected by anybody with authority during the

 13 system where Whitestone hired Yuanda you were on a                   13 project.
 14 significant number of e-mails between Whitestone and                 14       Q.    Are you familiar with the term warranty work?

 15 Yuanda. Is that common?                                              15       A.    Yes.

 16        A.    This job had more problems than normal job --           16       Q.    What does that mean?

 17 than the normal job, so yes, when jobs are — when                    17       A.    Warranty work is anything that ~ anything

 18 certain jobs have a lot more issues, then yes, I'm more              1 8 through the normal use of — normal use of and wear —
 19 involved.                                                            19 natural wear and tear of a product is under our warranty,
 20        Q.    Okay. Are you — there are also a number of              20 is under our guarantee for a certain period of time
 21 e-mails where you had personally sent e-mails to Yuanda.             21 due — under normal wear and tear just something failing
 22 Is that common when a project is more complicated or has             22 in the system.

 23 more problems?                                                       23       Q.    Is your understanding that warranty work,
 24        A.    Yes.                                                    24 correction of warranty work is covered by, generally

                                                               Page 15                                                                 Page 17

  1        Q.    And from the e-mails, it's my interpretation,            1 covered by a contractor's subcontract?

  2 please correct me if I'm wrong, that you were familiar                2       A.    I — can you repeat that one more time?

  3 with Yuanda's work generally; is that accurate?                       3       Q.    Is it your understanding whether or not the

  4        A.    Yes.                                                     4 correction or repairs to something that's determined to

  5        Q.    What do you understand Yuanda's part of this             5 he warranty work is covered or not covered by a

  6 project to be?                                                        6 subcontract or a contract?

  7        A.    They were the design engineers of — and                  7       A.    By a specific — you mean —
  8 manufacturers of the curtainwall system and other                     8       Q.    Generally.
  9 building enclosure systems.                                           9       A.    Yes, it could be covered by a contract or a
 10        Q.    And are you aware of the problems that arose            10 subcontract, yes.
 1 1 during or after construction regarding the curtainwall              11       Q.    Are you familiar with the term punch list or
 12 system known as the WT-3 clerestory?                                 12 punch list work?

 13        A.    Yes.                                                    13       A.    Yes.

 14        Q.    What is your general understanding of that              14       Q.    What is punch list work?

 15 problem or issue?                                                    15       A.    Punch list work is generally just a list of
 16        A.    That the — that the ~ that the system                   16 out — minor outstanding items that need to be finished

 17 itself was rejected by the architect of record and,                  17 in order for the — for an owner or an architect to ~ to

 18 therefore, by the owner and, therefore, by — by the                  18 finally accept the work.
 19 construction manager.                                                19       Q.    Okay. Now I'm going to get into the
20         Q.    I'm going to ask questions about general                20 substance of what we're here to talk about today. I'm
2 1 construction terms, so, again, you and I have the same               21 going to start talking about the contracts.

22 understanding, same basis of information so that we can               22            Are you familiar with the contract between
23 talk in the same language.                                            23 the general contractor, Sciame, and the owner?
24              Do you understand what a scope of work is?               24       A.    Between Sciame and the owner?


                                                                                                                      5 (Pages 14-17)
                                                      Veritext Legal Solutions
www.veritext. com                                                                                                         888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                      Document
                                                  Document 121-28
                                                           128-7                    Filed07/23/21
                                                                                   Filed  07/02/21 Page
                                                                                                    Page77ofof48
                                                                                                               48



                                                               Page 18                                                                    Page 20

      1    Q.    Yes.                                                         1     A.     Yes. Because technically they're not a

  2        A.    Am I aware of the contract?                                  2 general contractor. They're a construction manager.

  3        Q.    Yes.                                                         3 There's — there are differences.
  4        A.    Yes.                                                         4     Q.I know, but you have a contract with Sciame.

  5        Q.    Are you familiar — are you aware of it?                      5 You don't have a contract with the public owner?
  6        A.    I'm aware there is a contract, yes.                          6     A.     Correct.

  7        Q.    Okay. Are you familiar with that contract?                   7     Q.     Were there any parts ~ even though you
  8        A.    I don't believe, no.                                         8 couldn't negotiate were there any parts of the
  9        Q.    Have you seen that contract?                                 9 subcontract that Whitestone was concerned about or had
 10        A.    Not that I remember specifically, no.                    10 objections about?
 11        Q.    Do you know if you or Whitestone have a copy             11        A.     Not that I specifically remember at the time.

 12 of that contract?                                                     12        Q.     If you can look at what was previously marked

 13        A.    I am not sure if we do. I can't say for                  1 3 as Exhibit 5 and new Exhibit 2 1 .
 14 certain —                                                            14               And, for the record, Exhibit 5 is the AIA
 15        Q.    So you don't know that; right?                          15 form contract, the A401 and Rider A. Exhibit 21 is a

 16        A.    I can't say definitively — I cannot say                 1 6 checklist and Exhibit A to Rider B .

 17 definitively yes, we do have a contract. I don't — I'm               17               Do you recognize these documents, Exhibits 5
 1 8 not sure.                                                           18 and 21?

 19        Q.    Are you familiar with the subcontract between           19        A.      Yes.

 20 Whitestone and Sciame?                                               20         Q.     What are these documents?

 21        A.    Somewhat, yes.                                          21        A.      These are basically the contract between

 22        Q.    Did you take any part in negotiating the                22 Whitestone Construction and Sciame.

 23 terms of that contract?                                              23        Q.      And, for the record, these are just a

 24        A.    I signed that contract.                                 24 portion — I will represent these are just a portion of

                                                               Page 19                                                                    Page 21

  1        Q.    Did you take part in negotiating that                    1 the contract. It's not the entire contract.

  2 contract?                                                             2        A.     Yes.

  3        A.   This is a public — public hid. There's                    3        Q.     If you can turn to page WCC859 in Exhibit 5
  4 really no negotiating in the contract.                                4 which is the numbered page 18 of the ALA form document.
  5        Q.   There's no negotiating the terms of the                   5 Do you see that?

  6 subcontract, is that your testimony?                                  6        A.     Was it 859?

  7        A.   Yeah, pretty much, yes.                                   7        Q.     859.
  8        Q.   Since there's no negotiating, did Sciame just             8        A.     Okay.
  9 present you with a draft subcontract and say you sign it              9        Q.     Do you recognize the signature, either of the
 1 0 or you walk away, it's your choice?                                 10 signatures on that page?
 11        A.   That's what it was — that's what's inferred,             11        A.     One of them is my signature, and the other's

 12 yes.                                                                 12 a signature of the executive vice-president of Sciame.
 13        Q.   Did — prior to signing the subcontract did               13        Q.     Okay. Your signature is above the one that

 14 Whitestone — do you know if Whitestone submitted a                   14 says subcontract; is that correct?

 15 proposal?                                                            15        A.     Correct.

 16       A.    It was a — it was a public bid that we                   16        Q.     The first page of the subcontract says it was
 17 submitted.                                                           17 made as of October 7th, 2013. Do you know if that's
 18       Q.    So there was a proposed — you responded to               18 accurate?

 19 an REP or something?                                                 19              MR. CARBONE: What page are you referring

20        A.    Yes. Correct. Yeah, a sealed envelope with               20 to — the first page of the AIA document?

21 our -- with our number.                                               21              MR. GILL: Yeah, on the AIA document page 842.

22        Q.    Even though you were a subcontractor you were            22              MR. CARBONE: Bates stamp, okay.

23 required to submit a sealed bid to the general                        23 BY MR. GILL:

24 contractor?                                                           24        Q.     The document says —


                                                                                                                        6 (Pages 18-21)
                                                       Veritext Legal Solutions
www. veritext. com                                                                                                          888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                        Document 128-7
                                                        Document 121-28 Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page8 8ofof48
                                                                                                     48



                                                                   Page 22                                                                  Page 24

          1   A.    Are you waiting —                                             1 are not part of this checklist are also part of our

      2       Q.    Sorry. 842 says the agreement's made as of                 2 contract also, so this — this contract basically is just

      3 October 7th, 2013. Do you know if that's accurate?                     3 a list of general items that are part of — general major
      4       A.   Appears to be, yes.                                         4 items that are part of our checklist. I'm sorry. Major

      5       Q.    Do you know when you or Whitestone first                   5 general — general major items that are part of our scope

      6 received a draft of this subcontract relative to that                  6 of work.
      7 date?                                                                 7         Q.    Okay. If you look at page 867 —
      8       A.   I would not know.                                           8        A.    Okay.
      9       Q.   Okay. What is the scope of work for this                   9         Q.    — line item 41, and, for the record, that
     10 subcontract?                                                         10 states: "Provide all shop drawings, product submittals,

     11       A.   The scope of work is to provide the exterior              1 1 details, calculations and samples, et cetera, as
     12 building envelope for this building.                                 12 specified and/or required to complete the scope of this

     13       Q.   Does that include the WT-3 clerestory system?             13 work."
     14       A.   Yes, it does.                                             14         A.    Yes.

     15       Q.   Does the subcontract or the scope of work                 15         Q.    What does that mean to you?

     16 include the design for the WT-3 clerestory?                          16         A.    Basically — sorry just to repeat to you hut

     17       A.   Yes, it does.                                             17 basically means exactly what it says. "Provide all shop
     18       Q.   And includes the fabrication and delivery of              18 drawings, product submittals, detail calculations and
     19 the WT-3 clerestory?                                                 19 samples as specified and are required to complete the
     20       A.   Yes.                                                      20 scope of work." I — I wouldn't know how to break

     21       Q.   That obviously includes the installation of               21 that — that sentence down any — any further.
     22 that; right?                                                         22         Q.    Okay. Fair enough.

     23       A.   Yes.                                                      23              If you can turn to 869, line item 66.

     24       Q.   If you look to Exhibit 2 1 , pages 866 through            24        A.     Okay.

(                                                                  Page 23                                                                  Page 25

      1 874, it appears to he a chart or a checklist of some                  1         Q.    And that states: "Provide PE engineered and
      2 kind. Do you see that?                                                2 stamped drawings for structural review for all scope,

      3       A.   866 through 874?                                           3 provide calculations for review, coordinate them with PE

      4       Q.   Yep.                                                       4 stamped drawings." My question is the same as the last

      5       A.   Okay.                                                      5 one. Is that self-explanatory or does that mean

      6       Q.   What is that?                                              6 something other than what it states?

      7       A.   It's just a — the trade scope checklist.                   7        A.    No. To me it's self-explanatory.

      8       Q.   What is a trade scope checklist?                           8        Q.     What are PE engineered and stamped drawings?
      9       A.   It's just basically a list that's part of the              9        A.     PE stands for professional engineer who's —
     10 contract just to make sure ~ to clarify what is in but               10 who is an engineer that's licensed by the state to
     1 1 not limited to our scope of work in the contract.                   1 1 provide such services and take responsibility for an
     12       Q.   In this chart, in this checklist, on the                  12 engineered system, so for ~ an engineer with a license

     13 right hand column it's a yes and no, and the columns that            13 by the state has to engineer and — engineer, design and

     14 are marked yes, what does that mean?                                 14 provide calculations to back up his design.

     15       A.   That this would be in the contract between                15        Q.    The two line items we looked at, 41 and 66,

     16 Whitestone and Sciame.                                               16 relate to all of the cladding system; is that correct?

     17       Q.   Is everything that's listed in here the                   17        A.    Correct.
    18 labor, materials and services that Whitestone agreed to               18        Q.    Including the WT-3 clerestory?
    19 provide to the project?                                               19        A.    Yes.

    20        A.   Yes, but this list is not all inclusive.                  20        Q.    If you look on page 871 and 872.

    21        Q.   What's not included in this list?                         21        A.    Okay.

    22        A.   I — because technically all the —                         22        Q.    I'm not going to read this and I don't — if

    23 everything fisted in the specs and the drawings are                   23 you — you can read it if you need to, hut line items 98

    24 also — anything listed in the specs and drawings that                 24 through 103, generally what does this refer to?


                                                                                                                           7 (Pages 22 - 25)
                                                           Veritext Legal Solutions
    www.veritext.com                                                                                                            888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                    Document 128-7
                                                    Document 121-28 Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page9 9ofof
                                                                                               4848


                                                                  Page 26                                                                 Page 28

         1   A.     This has more to do with the — oh, you said                  1   Q.    And that includes all glazed aluminum
      2 98 through which one?                                                 2 curtainwall system in the WT-3?

      3      Q.     103.                                                      3      A.    Yes.

      4      A.    This is again the trade scope checklist.                  4       Q.    If you can turn back to Exhibit 5, page 844,

      5 That pretty much just goes into more detail, more                     5 Article 1 on Page 3.
      6 technical detail of — of our scope of work. Again, this               6      A.    Okay.
      7 would not — would not be all inclusive but is more                   7       Q.    You see that the first sentence states in
      8 general — a more generalization of our — of our                       8 part: "The subcontract documents consist of," and then

      9 technical scope of work.                                             9 2: "The prime contract consisting of the agreement

     10      Q.    And, just for the record, part of these — 98             10 between owner and contractor and the other contract

     1 1 through 102 relates to aluminum, sorry, glazed aluminum            1 1 documents enumerated therein." Do you see that?
     12 curtainwall, and 103 relates to the structural glass                12       A.   Yes.

     13 curtainwall.                                                        13       Q.   Do you know what that means?
     14           It's my understanding from this that 98                   14       A.   Again, this is — you mean the entire
     15 through 103, the glazed aluminum curtainwall, it lists              15 sentence?

     16 type. Does that include the WT10 ~ the WT-3 clerestory?             16       Q.   The reference to the prime contract being a

     17      A.    Yes, it is.                                              17 part of the subcontract documents.
     18      Q.    Is that -- when it says type 1A, IB, 1C, 3,              18       A.   Yes. It means that the ~ the contract, any

     19 is the 3 the WT-3?                                                  19 Terms and Conditions of the contract between the
     20      A.    I'm sorry. You have to say that again. You               20 construction manager, Sciame, and the owner are made part

     21 lost me.                                                            21 of the contract between Whitestone and Sciame.
     22      Q.    Sure. Directly above the line, line item 89,             22       Q.   And based on your testimony a couple minutes

     23 there's a line that ~                                               23 ago, it's my understanding that you are not aware whether

     24      A.    Yes.                                                     24 you saw or Whitestone has a copy of that prime contract?

                                                                  Page 27                                                                Page 29

      1      Q.    — says project requirements glazed aluminum               1       A.   No, I don't know. No.
      2 curtainwall (type 1A, IB, 1C 3).                                     2       Q.   If you can turn to the next page, 845,

      3      A.    Yes.                                                      3 Article 2.

      4      Q.    Do you see that? Does that 3 refer to the                 4       A.   Okay.

      5 WT-3 clerestory or curtainwall system?                               5       Q.   The first sentence states in part: "The

      6      A.    That would be my understanding, yes.                      6 subcontractor expressly assumes to contractor all of the

      7      Q.    Okay. If you look at the last page of                     7 obligations and responsibilities of the performance of
      8 Exhibit 21 which is Bates stamped 960 —                              8 this subcontract as the contractor assumes towards the

      9      A.    Yes.                                                      9 owner — toward the owner respecting the performance of
     10      Q.    — it is a document that says Exhibit A,                  10 the prime contract." What does that sentence mean to

     11 Description of Project. What is the — you can read it               11 you?

    12 into the record if you want, read it to yourself. What               12       A.   That any obligations that the contractor has

    13 is that description? What does that relate to?                       13 to the owner is also the responsibility — is also
    14       A.    "The work consists of the procurement and                14 obligations that the subcontractor would owe to the

    15 installation of all exterior wall systems including                  15 contractor and the owner.

    16 glazed aluminum, structural glass curtainwall systems,               16       Q.   Do you remember seeing that language before

    17 aluminum framed entrances and storefronts, Terracotta                17 you signed this subcontract?
    18 wall systems, steel framed window wall, aluminum framed              18       A.   Do I specifically remember that? No, but

    19 folding wall and channel glass wall assemblies."                     19 that's — it's a general — it's — it's industry
    20       Q.    And what is that? Is that work that                      20 practice to — for that to be included in contracts.

    21 Whitestone was gonna provide?                                        21       Q.   How familiar are you with the AIA 401

    22       A.    Yes. Again, this is just a general overview              22 contract?
i
    23 and description of our scope of work. Again, not all —               23       A.   We don't use it that often, but I've come
    24 again, this is not all encompassing.                                 24 across it before.


                                                                                                                         8 (Pages 26 - 29)
                                                      Veritext Legal Solutions
    www.veritext.com                                                                                                            888-391-3376
         Case
         Case l:20-cv-01006-GHW
              1:20-cv-01006-GHW                        Document
                                                       Document 121-28
                                                                128-7                 Filed07/23/21
                                                                                     Filed  07/02/21 Page
                                                                                                      Page10
                                                                                                           10ofof48
                                                                                                                  48



                                                                    Page 30                                                                  Page 32

         1     Q.    If you can turn to page 847.                               1 give you an answer.
         2 Section 4.1.5 —                                                      2      Q.    Okay.

         3     A.    Okay.                                                      3      A.    It's — to me it's self-explanatory.
         4     Q.    — states in part, the first sentence states:               4      Q.    During the dispute or the discussions between

         5 "The subcontract agrees that the contractor and the                  5 Whitestone and Yuanda, and I believe you had said this in

         6 architect shall have the authority to reject work of the             6 e-mails, Whitestone and I believe, like I said, you had

         7 subcontractor that does not conform to the prime                     7 said that Whitestone and Yuanda were required to perform
         8 contract." What does that sentence mean to you?                      8 work under protest. What did you mean by that?
      9        A.    That's, again, pretty self-explanatory, that               9      A.    That I — as per Whitestone's contract with
     10 the contract — the contractor and the architect have the               10 the construction manager, Sciame, that ~ if they — if
     1 1 right to reject work and anything that's — anything                   1 1 they deemed something defective or not — not — or not

     12 provided under our contract.                                           12 proscribing to contract documents, that even if we feel
     13        Q.    In your experience, how common is that?                   13 that we are owed an extra to conduct the work that we

     14        A.    How common that ~ that something gets                     14 have to ~ we cannot — we cannot — we — we are not

     1 5 rejected or how common that this term or this condition               15 allowed to not do the work as per contract until — until

     16 is in the contract?                                                    16 a change order is issued, that we have to as per contract

     17        Q.    Good question. Fair clarification.                        17 proceed with the work while any negotiations or — or —
     18             How common is it for this requirement to be                18 1 don't know. What's the other term? While any

     19 included in — in a subcontract?                                        19 negotiations or claims are filed regarding this —
     20        A.    Very, very, very common.                                  20 regarding the extra work, that we are not allowed to

     21        Q.    Is it more common than not that this appears              21 not — we are not allowed to not do the work.

     22 in a contract?                                                         22     Q.     If you turn to page 850 in Exhibit 5, down at

     23       A.     Yes. I would — if I had to guess at a                     23 the bottom is paragraph 5.1.4. Is your understanding of
     24 number, this is included 99 percent of the time.                       24 your requirement to perform under protest as you

(                                                                   Page 3 1                                                                 Page 33

      1       Q.    When you signed this contract, were you aware               1 described it, is that required by this paragraph or is

      2 that the owner and the architect had the authority to                   2 there — as far as you know ~ I'm not asking for a legal

      3 reject Whitestone's work?                                               3 conclusion. I know your attorney is going to interpret
      4       A.    Yes.                                                        4 the contract, and we're going to argue about that, but as
      5       Q.    If you can turn to the next page, 848. Under                5 far as you understand the contract and Whitestone's

      6 Section 4.5, Warranty, the second and third sentences                   6 requirements, is that in 5.1.4 or is that somewhere else?

      7 read: "The subcontractor further warrants that the work                 7     A.     Yes. What I was referring to is — is

      8 will conform to the requirements of the subcontract                     8 mentioned in 5.1.4. It could also be in another part of

      9 documents and will be free from defects except for those                9 the contract that I'm not aware, but this 5. 1 .4 does —
    10 inherent in the quality of the work of the — of —                       10 does refer. What I was saying before is referred to in

    1 1 strike that — the quality of the work the subcontract                  11 5.1.4.

    12 documents require or permit. Work materials or equipment                12     Q.     Okay. I want to turn your attention and talk

    13 not conforming to these requirements may be considered                  13 about the purchase order now. I want to talk about

    14 defective." What does that mean to you?                                 14 purchase orders generally before we get to the ones

    15        A.    The subcontractor further warrants that the                15 specific to this.

    16 work will be — will conform to the requirements of the                  16     A.     Am I done with this exhibit?
    17 subcontract documents and will be free from defects                     17     Q.     I believe we are -

    1 8 except for those inherent in the quality of the work the               18     A.     For now?

    19 subcontract documents require or permit." What does this                19     Q.     -- done with that one — we're done with it
    20 mean to me?                                                             20 for now, and I believe we are done —

    21        Q.    Yep.                                                       21     A.     Okay.

    22        A.    Again, I can't, I can't really — I wouldn't                22     Q.     -- with it for the day.

    23 know how to explain any further or break it down any                    23           MR. CARB ONE: Where are we going, what

    24 easier than what this says, so, so I'm not sure I can                   24 exhibit?


                                                                                                                            9 (Pages 30 - 33)
                                                          Veritext Legal Solutions
    www.veritext.com                                                                                                           888-391-3376
          Case
          Case l:20-cv-01006-GHW
               1:20-cv-01006-GHW                        Document 128-7
                                                        Document 121-28 Filed
                                                                         Filed07/23/21
                                                                               07/02/21 Page
                                                                                         Page11
                                                                                              11ofof48
                                                                                                     48



                                                                   Page 34                                                               Page 36

          1         MR. GILL: Pardon?                                             1 marked as Exhibit 4, the document entitled Whitestone
         2          MR. CARBONE: What exhibit?                                    2 Construction Corporation Purchase Order 13-0139-002. Do
         3          MR. GILL: I'm not — I'm not directing him to                  3 you recognize this document?
         4 an exhibit yet.                                                     4       A.   Yes. This is the purchase order between
         5          MR. CARBONE: Oh.                                              5 Whitestone and Yuanda.
         6 BY MR. GILL:                                                           6    Q.   Okay. And if you look at the second page, do
         7     Q.    In 20 1 3 were you generally familiar with                7 you recognize — there are two signatures. Do you
         8 Whitestone's purchase order and the process where it                8 recognize the signature?
         9 hires vendors?                                                      9       A.   One is my signature, and the other one is by
     10        A.    Can you repeat that one more time?                       10 the president of Yuanda USA.
     11        Q.    In 20 1 3 were you familiar with Whitestone's            11       Q.   All the other pages except the signature page
     12 purchase orders and the way that Whitestone generally                12 have two sets of initials in the lower right. Do you
     1 3 hires vendors to perform work?                                      13 recognize one or both sets of initials?
     14        A.    In general, yes.                                        14        A.   One of them is mine. The other seems to be
     15        Q.    Okay. Generally what is the process that                15 from the president of Yuanda USA.
     16 Whitestone used in 2013 to hire vendors?                             16        Q.   Okay. Looking just at the first two pages,
     17        A.    Basically was to get a proposal from them at            17 did you take any part in drafting or creating or
     18 the time of bid for the project and — and when we submit             18 negotiating this purchase order?
     19 our price to ~ to an owner or a construction manager,                19        A.   Not really.
     20 we — based on our estimate, we — we come up with our                 20        Q.   Who at Whitestone, if you know, drafted and
     2 1 number based on the numbers provided to us by vendors anc 1 2 1 negotiated the terms of this purchase order?

     22 subcontractors, and we decide to use their numbers                   22        A.   It would be Phil Carvelas.
     23 basically if we have any history with them, if we trust              23        Q.   And what is ~ what was Phil's title in 2013?
     24 them, if they've performed in the past and — and take                24        A.   He's project manager.

                                                                   Page 35                                                               Page 37

      1 that into account on the — in our overall — in our                    1        Q.   Because Whitestone is a family-owned company,
      2 overall estimate.                                                     2 I assume that the organization structure is kind of —
      3       Q.     For this project, is that typically or is                3 isn't as extensive as other corporations. So below the
      4 that what you did for identifying vendors for this                    4 president is the vice-president. Below the
      5 project?                                                              5 vice-president is who — project manager?
      6       A.    Yes.                                                      6        A.   It would be project manager, project
      7       Q.    You said you take into account your history               7 managers, project — to me project manager and project
      8 with a vendor. Do you have or did you have a history                  8 executive is one in the same. So Phil would be
      9 with vendor in 2000 ~ Or sorry. Did you have a history                9 considered either a project executive or project manager.
     10 with Yuanda in 2013?                                                 10        Q.   Okay. That big paragraph in the middle of
     11       A.    Yes.                                                     1 1 the first page of Exhibit 4, read that to yourself down
     12       Q.    And what was that history?                               12 to the ("Vendors work").
     13       A.    I believe they provided curtainwall to us on             13       A.    So from Yuanda Corporation with an address at
     14 a — on a handful ofjobs.                                             14 36 -
     15       Q.    And had you been satisfied with the product              15       Q.    Correct.

     1 6 and their fulfilling the purchase order in the past?                16       A.    ~ blagh, blagh, blagh --
     17       A.    Yes.                                                     17       Q.    Correct.
     18       Q.    Do you know if Whitestone had standard form              18       A.    — until?

    19 purchase order agreement Terms and Conditions in 2013?                19       Q.    About ten lines down.
    20        A.    A standard form?                                         20       A.    And "deliverable curtainwall system materials
    21        Q.    Yes.                                                     21 ("vendor's work")?

    22        A.    I do not think we had a standard where we                22       Q.    Correct.
I   23 used with every vendor, no.                                           23                        (Witness peruses document.)
    24        Q.    If you can turn to what's been previously                24       A.    Okay.


                                                                                                                         10 (Pages 34 - 37)
                                                           Veritext Legal Solutions
    www.veritext. com                                                                                                       888-391-3376
       Case l:20-cv-01006-GHW
       Case 1:20-cv-01006-GHW                          Document 128-7
                                                       Document 121-28 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page12
                                                                                             12ofof48
                                                                                                    48



                                                                     Page 38                                                                  Page 40

          1    Q.     Okay. It's my understanding that that is the                  1 approved?
       2 definition of what — of vendor's work or what Yuanda was                2       A.    Provide — provided that they provided
I
       3 going to provide. Is my understanding correct,                          3 everything that is approved and acceptable to the
      4 incorrect?                                                              4 owner/architect/construction manager.
       5       A.    It's — it's a list of — of some of the —                    5       Q.    Are you aware of whether Whitestone inspected
      6 some of the scope that Yuanda needs to provide. Is it a                 6 the components after or upon delivery from Yuanda?
      7 definitive, exhaustive list? No.                                        7        A.    I'm sorry but that's kind of ~ that's kind
      8        Q.    Okay. So where is the definitive, exhaustive               8 of a vague question. Am I aware if anybody from
      9 list of Yuanda's scope of work?                                         9 Whitestone specifically looked at every piece of material
     10        A.    It would be in the — in the plans and specs               10 regarding anything that came from Yuanda? That's —
     1 1 in conjunction with anything listed in — in the purchase              1 1 that's difficult for me — I can't say that.
     12 order.                                                                 12        Q.    Do you know if Whitestone was required to

     13        Q.    How would — we'll get to that. We'll get to               13 inspect the material upon delivery from Yuanda?
     14 that. Sorry. Strike that question.                                     14        A.    Well, Whitestone through its installer, yes,
     15             Is there any work that you wanted Yuanda to                15 probably ~ we should have - during — during the normal
     16 perform that is not listed in this first paragraph above               16 course of the contract, yes, we would ~ if we noticed
     17 vendor's work?                                                         17 something that was not proper, then we would have
     18             MR. CARBONE: Objection to form.                            18 notified them. If there was —
     19 BY MR. GILL:                                                           19        Q.    Well, isn't it --
     20        Q.    Go ahead and answer, please.                              20       A.     If there was an issue with the workmanship,
     21       A.     Say the question again because —                          21 yes.
     22        Q.    Is there any —                                            22       Q.     I apologize. I stepped on your answer again.
     23       A.     — I'm not sure how to —                                   23             Isn't it a requirement that Yuanda or

     24       Q.     Sorry. I stepped on your answer, and I did                24 Whitestone or its subcontractor inspect Yuanda's work and

                                                                   Page 39                                                                    Page 41

      1 exactly what I said that we need to do to keep a clear                  1 reject components that fail to conform to the — the
      2 record, and I apologize.                                                2 submittals or the shop drawings?
      3             Is there anything — anything that is not                    3       A.     If we would have — if we were to inspect it,
      4 listed in that first paragraph above vendor's work that                 4 it would happen by — if we saw something, it would
      5 you expected Yuanda to provide or perform for this                      5 happen by happenstance. It would not be — I would not
      6 project?                                                                6 say it's our job to make sure they conform with —
      7       A.     I — I can't answer that because it really                  7 with — with their contract, no.
      8 goes into the details of the plans and specs, so I — to                 8       Q.     It's your job to make sure that the
      9 me that's a difficult question to answer if at all.                     9 clerestory conforms to your contract with Sciame though;
     10       Q.     Was Yuanda required to provide any on-site                10 right?

     11 services?                                                              11       A.     It's — repeat that one more time.
     12       A.     On-site services?                                         12       Q.     Is it your job, Whitestone's job, to ensure
     13       Q.     Yes.                                                      13 that its work, Whitestone's work, conforms to the
     14       A.     Not to my knowledge.                                      14 requirements of the subcontract between Whitestone and
     15       Q.     Was Yuanda required to provide any                        15 Sciame?

     16 installation services?                                                 16       A.     I would say it's the responsibility of
     17       A.     Not to my knowledge.                                      17 whomever we hire to perform that to design and
     18       Q.     Was Yuanda required to provide any service                18 manufacture, to make sure it conforms.
     19 after delivery of the fabricated components?                           19       Q.    That's not my question. Under your
    20        A.     Provided that everything was — that was                   20 subcontract with Sciame do you have a responsibility to
    21 provided was — was approved, no.                                        21 Sciame to make sure Whitestone is providing what
    22        Q.     And that approval came from who? Strike                   22 Whitestone agreed to provide?
    23 that.                                                                   23       A.    Strictly speaking between us, between
    24              What do you mean provided everything that was              24 Whitestone and Sciame, yes.


                                                                                                                           11 (Pages 38 -41)
                                                          Veritext Legal Solutions
    www.veritext. com                                                                                                              888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                       Document
                                                       Document 128-7
                                                                121-28 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page13
                                                                                             13ofof48
                                                                                                    48




                                                                    Page 42                                                                 Page 44

           1    Q.     And, for the record, you said that you,                     1   A.   Yes, they could have been. I'm not — I
          2 Whitestone, were providing all of the exterior cladding.            2 don't remember specifically if — what — what Phil
          3 This purchase order, this purchase order with Yuanda was            3 negotiated back and forth with Yuanda. I do not know

       4 only a portion of Whitestone's work on this project; is                4 that.

          5 that accurate?                                                      5      Q.   Do you know if these — I think you said
          6     A.     Yeah, correct.                                           6 there were no standard Terms and Conditions in 2013. So

       7        Q.     If you turn to the third page of Exhibit 4               7 these would have been drafted for this project; is that
       8 which is page 1 102 through 1 109.                                     8 accurate?

       9             MR. CARBONE: What-                                         9      A.   Probably, yes.
      10 BY MR. GILL:                                                         10       Q.   And you also said that you didn't have any

      11        Q.     What are —                                             1 1 negotiating power with Sciame because it was a public
      12             MR. CARBONE: Adam -                                      12 project?

      13             MR. GILL: I can't hear you, Don.                         13       A.   Yes.

      14             MR. CARBONE: Oh, sorry.                                  14       Q.   Did you have ~ were there any negotiations

      15             MR. GILL: Not a problem.                                 15 at all between Whitestone and Yuanda regarding these

      16             MR. CARBONE: It's muted. Adam, what ~ I'm                16 Terms and Conditions because it was a public project?
      17 using a different Bates stamp document. What paragraph               17       A.   Were there any negotiations between
      18 are you on?                                                          18 Whitestone and Yuanda —
      19             MR. GILL: I'm not on a paragraph. I didn't               19       Q.   Yeah.
      20 give you the — it's the first — it's the purchase                    20       A.   — on — regarding these terms and — I do

      21 agreement Terms and Conditions. I think it's —                       21 not know. I was not involved with negotiating this

      22             MR. CARBONE: Yeah, there's numbered                      22 purchase order, so I don't — I don't know.

      23 paragraphs, 1, 2.                                                    23       Q.   If you look at paragraph 1, on the first page
      24             MR. GILL: I'm not talking about a paragraph              24 of the Terms and Conditions, the last sentence states:

                                                                    Page 43                                                                 Page 45

       1 yet.                                                                  1 "No changes will be effective unless this purchase
       2             MR. CARBONE: Oh, okay.                                    2 agreement is modified in writing by an authorized
       3             MR. GILL: I'll let you know what paragraph                3 representative of subcontractor."
       4 I'm talking about.                                                    4       A.   Okay.

       5             MR. CARBONE: Okay. Great. Thank you.                      5       Q.   What does that language mean?

       6 Sorry.                                                                6       A.   That any verbal agreements between Whitestone

       7 BY MR. GILL:                                                          7 and Yuanda are not — are void unless it's been — unless
       8        Q.    So what are on these eight or nine pages in              8 it's put in writing and signed by — by a — by an
       9 Exhibit 4?                                                            9 officer of the subcontractor.
      10        A.    Seems to be the Terms and Conditions of the             10       Q.   Okay. What counts or what constitutes a

      11 purchase agreement.                                                  1 1 change to the purchase agreement?
      12        Q.    Okay. What does that mean Terms and                     12       A.   Any change in the terms of conditions.

      13 Conditions?                                                          13 That's the best answer I can give —
      14       A.     That's pretty self-explanatory. It's all —              14       Q.   Okay.

      15 this is all — any terms listed in — in this section                  15       A.   — give you on that.
      16 is — is part of our contract with Yuanda.                            16       Q.   If you look at paragraph 2, about six lines

      17              Don —                                                   17 down the sentence starts at the very end: "Vendor shall
      18       Q.     Okay. Were the Terms and Conditions the                 18 assume towards subcontractor." Do you see that?
     19 subject of negotiations -                                             19       A.   Yes.
     20              THE WITNESS: I'm getting feedback. Don, can              20       Q.   And, for the record, the sentence states:
     21 you mute?                                                             21 "Vendor shall assume towards subcontractor all

     22 BY MR. GILL:                                                          22 obligations and responsibilities which under contract
!,
     23        Q.     Were these Terms and Conditions the subject             23 documents as set forth in Whitestone purchase order
     24 of any negotiations between Yuanda and Whitestone?                    24 Attachment B related to the curtainwall pertaining to the


                                                                                                                        12 (Pages 42 - 45)
                                                          Veritext Legal Solutions
     www.veritext.com                                                                                                        888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                       Document 128-7
                                                  Document 121-28 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page14
                                                                                        14ofof
                                                                                             4848


                                                                 Page 46                                                                  Page 48

      1 prime contract the subcontractor assumes toward                         1 one more time, please.

     2 contractor and owner and architect/engineer."                            2 BY MR. GILL:

     3     A.     Yes.                                                          3     Q.    Okay. Do you see that Exhibit 4 has the

  4        Q.     That is similar to language I pointed out in                  4 phrase "under the contract documents as set forth in

     5 the Sciame/Whitestone subcontract. Would you agree with                  5 Whitestone purchase order Attachment B related to the

  6 that?                                                                       6 curtainwall" in it? That language has been added to the

  7        A.     Yes.                                                          7 purchase order that is not — there's no similar
  8        Q.     But it's not identical. Do you agree with                     8 reference in the subcontract?

  9 that?                                                                       9          MR. CARBONE: Objection.

 10        A.     I don't ~ I'd have to -- 1 would have to do               10 BY THE WITNESS:

 11a word-to-word comparison of each sentence next to each                  11        A.    "The contract documents as set forth in the

 12 other to say that.                                                      12 Whitestone purchase order Attachment B related to

 13        Q.     Exhibit 5.                                                13 curtainwall pertaining to the prime contract." Is that

 14        A.     Okay.                                                     14 what you're referring to?

 15             MR. CARBONE: Adam — excuse me. I have an                    15 BY MR. GILL:

 1 6 objection only because you stopped reading the sentence               16         Q.    Yes.

 1 7 in mid sentence and then you were asking about a                      17         A.    You're saying — you're asking that --if —
 1 8 sentence. You failed to read the rest of the sentence                 18 if those words are not in the Exhibit 5?

 19 where it says: "And shall be bound by the rulings of                   19         Q.    I'm — I'm saying you see that those words

 20 subcontractor, contractor and owner and                                20 are not or a similar reference is not included in Exhibit

 21 architect/engineer including but not limited to                        21 5.

 22 extensions for time — of time."                                        22        A.     I don't — I would have to read this entire

 23             MR. GILL: Okay.                                            23 paragraph.

 24             MR. CARBONE: That's the purpose of my                      24        Q.     Then go ahead and read the entire paragraph.

                                                                 Page 47                                                                  Page 49

  1 objection.                                                              1                         (Witness peruses document.)
  2             MR. GILL: Okay.                                             2        A.    No, the contract between Whitestone and
  3             MR. CARBONE: Okay.                                          3 Sciame doesn't make — doesn't mention anything —
  4 BY MR. GILL:                                                            4 anything regarding a purchase order between Whitestone
  5        Q.    If you can turn to Exhibit 5 — have both                   5 andYuanda.
  6 Exhibit 4 and Exhibit 5 in front of you — and you look                  6        Q.    But it also doesn't refer to curtainwall?

  7 at page 845 of Exhibit 5, at the very top paragraph,                    7        A.    No. The curtainwall is part of the overall
  8 2.1.1. And you see that in the purchase order the phrase                8 contract, and the contract between Whitestone and Sciame
  9 "under the contract documents as set forth in Whitestone                9 refers to the entire contract.
 10 purchase order Attachment B related to the curtainwall"                10        Q.    And the provision in Exhibit 5 doesn't refer

 1 1 has been added to basically what is in Exhibit 5. Do you              1 1 to any attachments?
 12 see that?                                                              12        A.    No, it does not specify any attachments.

 13             MR. CARBONE: Objection.                                    13        Q.    Why does the purchase order — why did

 14 BY THE WITNESS:                                                        14 Whitestone include that reference to the attachments in
 15       A.     I don't even know where — where to begin                  15 the purchase order?
 16 comparing one to the other, so I don't know what you                   16        A.    Can I — can I refer to Attachment B?

 17 are —                                                                  17        Q.    We're getting there. I just want to know why
 18             MR. GILL: You're on mute.                                  1 8 that — that language was inserted in paragraph 2 on page
 19             THE REPORTER: Excuse me. You're on mute.                   19 1102.

20 You're on mute.                                                         20        A.    I have no idea. I can't answer that.
21              THE WITNESS: Donald, I think you need to ~                 21        Q.    So now, yes, please turn to page 1114 which

22              MR. GELL: Yeah.                                            22 is a page titled Attachment B Contract Documents.

23 BY THE WITNESS:                                                         23        A.    Okay.

24        A.     Yeah, I'm not sure. I mean — repeat that                  24        Q.    Do you know who created Attachment B?


                                                                                                                       13 (Pages 46 - 49)
                                                     Veritext Legal Solutions
www.veritext. com                                                                                                            888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                          Document 128-7
                                                      Document 121-28 Filed
                                                                       Filed07/23/21
                                                                             07/02/21 Page
                                                                                       Page15
                                                                                            15ofof
                                                                                                 4848


                                                                   Page 50                                                                   Page 52

         1     A.     I do not know.                                              1 between the owner and subcontractor are incorporated
         2     Q.     Do you know if it was Yuanda or Whitestone?              2 herein by the reference to the extent that the prime
(
         3     A.     I do not know.                                           3 contract applies to the work under this purchase order."
         4     Q.     Do you see that item 1 says: "The contract               4 That's the first —

         5 documents on Attachment B"?                                         5       Q.     Okay. The reference — what is the purpose

         6     A.     Yes.                                                     6 of the reference to Attachment B then in that sentence

      7        Q.     And do you see that in or under — listed                7 you just read?
         8 under item 1 the prime contract is not listed?                      8       A.     What is the? I'm sorry?
      9                            (Witness peruses document.)                9        Q.     The sentence you just read refers to
     10        A.     No, it's not listed in — in Attachment B,              10 Attachment B; correct?
     11 no.                                                                  11        A.     "Contract documents as set forth in

     12        Q.     Do you see that the subcontract between                12 Whitestone           okay.
     1 3 Sciame and Whitestone is not listed in Attachment B?                13        Q.     Not okay. Yes or no. What you just —

     14        A.    No, it doesn't — it doesn't specify that                14        A.     Yes.

     15 either.                                                              15        Q.     — read refers to Attachment B?

     16        Q.    Do you know why the prime contract and                  16              Okay. Attachment B does not refer to the

     17 subcontract were not listed in Attachment B?                         17 prime contract; correct?
     18        A.    Why they were not listed on Attachment B? I             18        A.     No. It refers to the contract documents.

     19 do not know.                                                         19        Q.     It lists the contract documents; correct? It
     20        Q.    Did you intend or did Whitestone intend that            20 defines the contract documents?

     21 the prime contract be incorporated into the purchase                 21             MR. CARBONE: Objection.

     22 order?                                                               22 BY THE WITNESS:

     23       A.     Yes.                                                    23        A.     Attachment B, yes. Referring to, yes, to the
     24        Q.    Did you or Whitestone intend that the prime             24 sentence that I just read, yes.

(                                                                 Page 51                                                                    Page 53

      1 contract be incorporated into the purchase order?                     1

      2       A.     Yes.                                                     2 BY MR. GILL:

      3       Q.     Do you know why the prime contract and the               3        Q.    So moving on to the ~
     4 subcontract are not specifically listed or incorporated                4             MR. CARBONE: I was on mute. Adam, I was on

      5 into the purchase order?                                              5 mute. I just want to make sure my objection was noted.

      6       A.     Why the ~ can you say that one again?                    6 I'm sorry.

     7        Q.     Do you know why the purchase order is not                7             MR. GILL: I could — I could hear you and

      8 incorporated into — sorry. Strike that.                               8 that's why I kept going.

     9              Do you know why the prime contract is not                 9               Madam Court Reporter, when Mr. — even

    10 incorporated into the purchase order?                                 10 though he's muted, when Mr. Carbone objects, can you —

    11        A.     I believe —                                             1 1 are you — can you hear that? Are you recognizing that?

    12              MR. CARBONE: Objection.                                  12 Are you I guess noting it?

    13              MR. GILL: Okay.                                          13             THE REPORTER: Yes, I can hear him. Thank

    14              MR. CARBONE: Objection.                                  14 you.

    15 BY MR. GILL:                                                          15             MR. GILL: Okay. I just want to make sure —

    16        Q.     Mr. Carbone objected. Please answer.                    16 Don, I just want to make sure we have a clean record, and
    17        A.     I believe it is.                                        17 I'm not trying to do end run around your objections.

    18        Q.     How? Where?                                             18 BY MR. GILL:

    19        A.     I believe I've —                                        19       Q.     Okay. Getting back to the purchase order,
    20                          (Witness peruses document.)                  20 you said that Whitestone intended that the subcontract be

    21              On paragraph 2 of the purchase agreement                 21 incorporated into the purchase order. Do you know why it

    22 Terms and Conditions it says: "The contract documents as              22 was not?

    23 set forth in Whitestone purchase order Attachment B                   23       A.     Well, I don't -

    24 related to curtainwall pertaining to the prime contract               24             MR. CARBONE: Objection.


                                                                                                                          14 (Pages 50 - 53)
                                                         Veritext Legal Solutions
    www.veritext.com                                                                                                           888-391-3376
  Case
  Case l:20-cv-01006-GHW
       1:20-cv-01006-GHW                              Document
                                                      Document 121-28
                                                               128-7             Filed07/23/21
                                                                                Filed  07/02/21 Page
                                                                                                 Page16
                                                                                                      16ofof48
                                                                                                             48



                                                                Page 54                                                                 Page 56

      1                                                                     1 Conditions of the purchase order, page 1 105, paragraph D,
  2 BY THE WITNESS:                                                        2 there's a subparagraph that's not numbered that says

  3       A.     I don't — I don't agree with that statement               3 "Inspection and Defective Work." Do you see that?

  4 you just made, so I mean there's tons of paperwork here.               4     A.     Yes.

  5 If you want me to — if you want to wait — if everybody                 5      Q.    The second sentence in that subparagraph
  6 wants to wait a few hours for me to go review it to look               6 reads: "Vendor shall promptly prepare the plan for the
  7 for it, then so be it.                                                 7 approval of the subcontractor in order to replace or
  8 BY MR. GILL:                                                           8 correct any vendor's work which contractor shall reject

  9       Q.    I will represent that there is one reference               9 as failing to conform to the requirements of the purchase
 10 to the subcontract and that is the first line, actually               10 order and/or contract documents whether rejected before

 11 the second line of article 2 that says: "Vendor                       1 1 or after installation with inclusion — sorry — with

 12 acknowledges that subcontractor has entered into a                    12 exclusion of those specified in item B listed below." Do

 13 subcontract with F.J. Sciame Construction Company,                    13 you know who wrote that requirement or term in this Terms
 14 Incorporated for the specified work at the CUNY NYCCT New             14 and Conditions?

 15 Academic Building located at," and it goes on. That's                 15     A.     I do not know.

 16 the only reference to subcontract in the purchase order.              16     Q.     Do you know if that was the subject of any
 17       A.    Okay.                                                     17 negotiations between Whitestone and Yuanda?
 18       Q.    You can read the entire document. I have                  18     A.     I do not know.
 19 seven hours. I have no problem with that.                             19     Q.     Okay. There's a lot in there, and I'm going
 20            MR. CARBONE: All right. Well, I guess we                   20 to break it apart so we can address it in pieces.
 21 both have seven hours if necessary, but I'm going to                  21           In your experience, how common is it to

 22 object to counsel's characterization because you're going             22 replace work that was properly performed the first time?

 23 into legal argument.                                                  23     A.     Properly performed?

 24            MR. GILL: Fair enough.                                     24     Q.     Yes.

                                                                Page 55                                                                 Page 57

  1                                                                        1     A.     I don't — extremely, extremely rare.
  2 BY MR. GILL:                                                           2     Q.     Can you recall any time you have ever asked a

  3       Q.     As far as you are aware, sitting here without             3 vendor to replace work that was properly performed?

  4 reading the entire document, Exhibit 4, is there a                     4     A.     No.

  5 location in the purchase order that incorporates the                   5     Q.     Would you agree that in order to "correct"

  6 subcontract between Whitestone and Sciame?                             6 work that work needs to have some kind of defect or
  7            MR. CARBONE: Okay. I'm going to ~ I'm going                 7 something improper in it?
  8 to object because you asked him that question previously.              8     A.     Yes.

  9 He told you it did. You asked him where, and he told you               9     Q.     Do you agree that the sentence that I just
 10 where.                                                                10 read requires that Whitestone reject Yuanda's work?

 11            MR. GILL: That was on the prime contract.                  11     A.     No, that's not my interpretation of that, no.
12 I'm talking about the subcontract. He said he didn't                   12     Q.     Okay. For the record, the part I'm referring

13 know where on the subcontract and if we wanted to read                 13 to, it says: "In order to replace or correct any

14 the entire document, he would do that, and so I want to                14 vendor's work which subcontractor shall reject." You —

15 know if he knows sitting here without reading the entire               15 is it your opinion that someone other than Whitestone has

16 document where the reference to the subcontract is not                 16 the authority to reject Yuanda's work?

17 the prime contract.                                                    17     A.    Yes.

18             MR. CARBONE: Objection withdrawn.                          18     Q.     Okay. How do you reach that conclusion?

19             MR. GILL: You can still object. That's fine.               19     A.    Because it's in Whitestone's contract that
20 BY THE WITNESS:                                                        20 the owner/architect/construction manager has the right to

21        A.     Off the top of my head, no, I can't answer               21 reject our work and by extension any work — the work of

22 that.                                                                  22 any subcontractors or vendors by Whitestone.

23 BY MR. GILL:                                                           23     Q.    Are you aware of anyplace in the purchase

24        Q.     Okay. If you turn back to the Terms and                  24 order where that same requirement is included?


                                                                                                                    15 (Pages 54 - 57)
                                                          Veritext Legal Solutions
www.veritext. com                                                                                                         888-391-3376
         Case
         Case l:20-cv-01006-GHW
              1:20-cv-01006-GHW                        Document
                                                       Document 128-7
                                                                121-28 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page17
                                                                                             17ofof48
                                                                                                    48



                                                                     Page 58                                                                  Page 60

          1    A.    Like my lawyer previously mentioned, I guess                   1     A.     Let me — can I — give me a second to find
         2 that's a legal argument between you and him.                             2 that sentence —
         3     Q.    I'm only — are you aware as a layman of                        3     Q.     Absolutely.
         4 anyplace in that — in the purchase order where that same                 4     A.     — so I could read it.

         5 requirement is stated?                                                   5     Q.     That's five and six lines up from the bottom.
         6     A.    Off the top of my head, no.                                    6     A.     Okay. So you're talking about: "Upon
         7     Q.    Right after the part that I just read states:                  7 approval of vendor's plan, vendor shall promptly replace
         8 Rejection is based on "failing to conform to the                         8 or correct any vendor's work. If vendor does not do so

         9 requirements of the purchase order and/or contract                       9 within a reasonable time, subcontractor shall have the
     10 documents." I'm not asking for a legal conclusion, but                  10 right to do so and vendor shall he liable to

     1 1 do you know what that means?                                           1 1 subcontractor for the costs thereof." Is that what
     12        A.    Repeat that.                                               12 you're referring to?

     13        Q.    The second part or actually the middle part                13        Q.     Exactly. I want to — I want clarification
     14 of that sentence states that: Rejection is quote or                     14 or your understanding of what the costs thereof refers

     15 based on "failing to conform to the requirements of the                 15 to. Does it refer to vendor's work or does it refer to

     16 purchase order and/or contract documents."                              16 something else?
     17       A.     Yes. You're asking me what that means?                     17       A.     Any costs associated with — of — what's the
     18       Q.     Yes.                                                      1 8 term — remediating or fixing work originally the
     19       A.     Well, if the — basically if — if the work                 19 responsibility of the vendor.
     20 does not conform to the — to the Terms and Conditions of               20         Q.    What is that conclusion based on?

     21 the purchase order and/or the contract documents.                      21        A.     I don't understand your question.
     22       Q.     Well, how does something not conform? Does                22        Q.     Well, that language that you just in your
     23 it have to he defective?                                               23 answer said, the — any cost related to the remediation
     24       A.     If it does not follow the contract — the                  24 is not included in this paragraph, so I want to know how

                                                                     Page 59                                                                 Page 61

      1 plans and specs of the contract, yes, defective —                       1 you made that ~ came to that conclusion that any cost
      2       Q.     Can properly —                                             2 incurred during the remediation is the responsibility of
      3       A.     — in that way.                                             3 the vendor.
      4       Q.     I'm sorry. I stepped on your answer again.                 4              MR. CARBONE: Objection to the
      5             Can properly performed work fail to conform                 5 characterization of the witness's testimony.
      6 to the requirements of the purchase order and/or contract               6 BY MR. GILL:
      7 documents?                                                              7        Q.     Please answer.
      8       A.    I guess no. That be a contradiction.                        8        A.     That's just my ~ my interpretation of the
      9       Q.    The next two sentences state: "Upon approval                9 English language. I don't know how else to say that.
     10 of the vendor's plan by subcontractor, vendor shall                    10        Q.     Okay. If you turn to page 11 10 in Exhibit 4,
     1 1 promptly replace or correct any vendor's work. If vendor              1 1 the page titled "Scope of Worksheet Attachment A." What
     12 does not do so within a reasonable time, subcontractor                 12 is Attachment A?
     13 shall have the right to do so and vendor shall he liable               13        A.     Well, I'm on page 1110 hut where does —
    14 to subcontractor for the costs thereof." Do you know who                14 where is —
    15 wrote that — Whitestone or Yuanda?                                      15        Q.     Isn't that the top — doesn't it say "Scope
    16        A.    I — I can't tell you for sure.                             16 of Worksheet Attachment A"?

    17        Q.    Okay. And, again, you don't know if that was               17        A.     Oh, at the very top, yeah.
    18 the subject of negotiations between Whitestone and                      18        Q.     What is this Attachment A?
    19 Yuanda?                                                                 19        A.     It's a list of the scope of work. A
    20        A.    No.                                                        20 generalization, a list of scope of work.
    21        Q.    What does — do you know what means —                       21        Q.     For whom?
    22 what — the last part of the sentence where it says:                     22        A.     It appears for Yuanda to provide Whitestone
/


    23 "Vendor shall be liable to subcontractor for the costs                  23 Construction.
    24 thereof," what does thereof refer to?                                   24        Q.     Do you know who created this chart?


                                                                                                                             16 (Pages 58 - 61)
                                                          Veritext Legal Solutions
    www.veritext.com                                                                                                              888-391-3376
           Case
           Case l:20-cv-01006-GHW
                1:20-cv-01006-GHW                           Document 128-7
                                                            Document 121-28 Filed
                                                                             Filed07/23/21
                                                                                   07/02/21 Page
                                                                                             Page18
                                                                                                  18ofof
                                                                                                       4848


                                                                      Page 62                                                               Page 64

           1     A.      No. Specifically, no.                                    1     A.    I'm sorry. It was 22, 23?

           2     Q.     At the top of that page about four lines down             2     Q.    And 24.
           3 it says: "Spec Section 084413, 084426 and 088000                     3     A.    Yes.

           4 curtainwall." Do you know what that refers to?                       4     Q.    And what are these exhibits?

           5     A.      Specifications in the contract between                   5     A.    These are the technical specifications for

           6 Whitestone and Sciame.                                               6 the work that Yuanda —
           7     Q.     Do you know why only those three                          7     Q.    For the curtainwall?
           8 specifications are listed?                                           8     A.    Yes, for the curtainwall. For the — yes.
           9     A.     Specifically why? No, I don't know why.                  9      Q.    That is at least part of Yuanda's scope of
      10 Maybe those were the only specifications relative to                   10 work?

      1 1 Yuanda's work. I can't — I can't say yes or no                        11      A.    Correct. Yes.
      12 definitively.                                                          12      Q.    Okay. Looking just at Exhibit 22, do you see

      13         Q.     Okay. The first item, first line item in                13 the first page there is Section 1.02, Summary
      14 this chart lists those same three specifications and                   14 subparagraph C?

      15 "related sections." Do you see that?                                   15      A.    Yes.
      16         A.     Yes.                                                    16      Q.    And C is "Related Sections Include the
      17         Q.     Do you know why it lists related sections?              17 Following," and then it lists eight different
      18         A.     Because sometimes in specific specification             18 specification sections?

      19 sections it can make references to other specification                 19     A.     Yes.
      20 sections.                                                              20      Q.    And your prior testimony and the testimony of
      21         Q.     How would any vendor or Yuanda specifically             21 Mr. Dearth was Yuanda would know their entire scope of

      22 know what section, specification section, related section              22 work by or could know their entire scope of work by
      23 they are responsible for?                                              23 looking at the related sections that are referenced in
      24        A.      Because any — it would list ~ in the spec               24 the technical specifications that are listed in their

                                                                      Page 63                                                               Page 65

       1 sections that are specifically listed here, it would make               1 purchase order? Is that accurate or pretty close?
       2 a reference to another specification section.                           2     A.     Yes.

       3        Q.    If you can look at — we've been going for a                3           MR. CARBONE: Objection. Objection to form.

       4 little more than an hour. We can take a break. I'm not                  4 BY MR. GILL:

       5 changing topics, but it might be a good time for a break                5      Q.    Okay. Was that accurate?

       6 if you need one, Don or Mr. Grzic.                                      6     A.     Yes.

       7             THE WITNESS: If you want, I'm fine. I can                   7     Q.     Okay. Looking at that 1.02 sub C, Yuanda
       8 use a bathroom break.                                                   8 wasn't responsible for the sustainable design

       9             MR. GILL: Okay. That's fine. So about a                     9 requirements; is that true?
      10 five-minute break.                                                     10     A.     Where is that? I'm sorry. Where's —

      11             THE VIDEOGRAPHER: Off the record, 10:23.                   11     Q.     1.02 CI.

      12                        (WHEREUPON, a break was                         12     A.     Okay. I — sustainable design requirements.

      13                        taken.)                                         13 1 cannot say yes or no. I don't know.

      14               We're back on the record at 10:33.                       14     Q.     Okay.

      15 BY MR. GILL:                                                           15     A.     I can't — I can't —

      16       Q.     Okay. If you can take a look at Exhibits 22,              16     Q.     Was Yuanda responsible for thermal

      17 23 and 24.                                                             17 insulation?
      18             For the record, Exhibit 22 is a specification              18     A.     I — again, I can't tell — I can't say

     19 Section 084413, Glazed Aluminum Curtainwalls. Exhibit 23                19 definitively yes or no they were not responsible for it.
     20 is Section 084426, Structural Glass Curtainwalls, and                   20     Q.     Was Yuanda responsible for hollow clay tile

     21 Exhibit 24 is Specification Section 088000, Glazing.                    21 cladding systems?

     22              Do you recognize Exhibits 22, 23 and 24?                   22     A.     Not, not that I know. Not that I — I can't

V,   23        A.     Hold on one second.                                       23 say definitively yes or no.
     24        Q.     Yep.                                                      24     Q.     How would anyone know definitively yes or no


                                                                                                                            17 (Pages 62 - 65)
                                                                Veritext Legal Solutions
     www.veritext.com                                                                                                             888-391-3376
      Case
      Case l:20-cv-01006-GHW
           1:20-cv-01006-GHW                        Document 121-28
                                                    Document 128-7                    Filed07/23/21
                                                                                     Filed  07/02/21 Page
                                                                                                      Page19
                                                                                                           19ofof48
                                                                                                                  48



                                                                  Page 66                                                                 Page 68

          1 by looking at the purchase order what work Yuanda was                1    A.    System design per Yuanda proposal drawings,
      2 responsible for?                                                     2 yes.

      3        A.   Well, it would — the purchase order said —               3        Q.    So was — as far as you know, was Yuanda's
      4 referred this spec Section 084413, and this spec section             4 design of the system based on specific criteria?
      5 refers to other — to other spec sections, and if you go              5        A.    Yuanda's system was — is supposed to be

      6 through the actual technical specifications, it can                  6 based upon the plans and specifications, the requirements
      7 make — it can refer to information that's listed — it                7 listed in the plans and specifications.
      8 can refer to information that's required to perform or               8        Q.    Are there — do the plans and specifications
      9 complete 084413. It can require information that's                   9 include criteria that Yuanda was to use in forming its
     10 listed in these other spec sections that you — that you             10 design?
     1 1 just referred to. So I — I can't specifically say what             11       A.     Yes. It should, yes.
     12 it is, what it refers to, but that's why — that's why               12        Q.    It should but did it?

     13 paragraph 102 C exists.                                             13       A.     I — I — I never referred to any -- 1 never

     14        Q.   I understand. How would someone know what               14 reviewed any of the plans and specifications to know.

     15 Yuanda's actual scope of work is by looking at the                  15        Q.    Do you know ifWhitestone provided Yuanda

     1 6 purchase order in the specifications? Would they have to           16 with the — Strike that.

     17 read the entire project manual?                                     17             Who provided Yuanda with the drawings and
     18        A.   No. They would have to read Section — when              18 specifications?

     19 it comes to any work covered under Section 084413, they             19       A.     That would have been my project manager.
     20 would have to read the entire spec section and see if any           20 Probably ~ most likely Phil Carvelas.
     21 references to any information is — is made to any of the            21       Q.     Do you know if someone from Whitestone

     22 spec sections referred to in Section 1.02 C.                        22 provided Yuanda with anything other than the drawings and

     23        Q.   Looking back at Attachment A to the purchase            23 specifications that relate to design criteria?
     24 order, Exhibit 4, look at line item 6. This references              24       A.    I wouldn't — I can't say definitively. I

                                                                  Page 67                                                                 Page 69

      1 Yuanda's proposal drawings. Are you — do you recall                  1 have no idea.

      2 whether Yuanda provided proposal drawings to Whitestone'             2       Q.    I want to talk about the term deflection for
      3       A.    Specifically I do not — I'm not aware.                   3 a minute. It's my understanding in my discussion with

      4       Q.    You see in the right hand column — it                    4 Mr. Dearth — I believe he agrees — there are two kinds

      5 appears to me that there's a typo on one of the dates                5 of deflection. There's deflection within a building
      6 because the third date down is November 25th, 2013, but              6 component. In this case, the curtainwall system. The

      7 this purchase order is dated October 24th, 2013. Should              7 individual members deflect; is that accurate?
      8 that refer to November 25th, 2012?                                   8       A.    Yes.

      9       A.    I — I do not know. I can't say that. Not                 9       Q.    And then there's also overall building
     10 necessarily.                                                        10 movement; is that accurate?

     11       Q.    Line item 9 says that Yuanda's scope of work            11       A.    Okay. Yes.

    12 included system design engineering. Do you see that?                 12       Q.    Well, do you agree with that or disagree with

    13        A.    Yes.                                                    13 that?
    14        Q.    Do you know what that means specifically?               14       A.    Yeah. It depends — I guess you can always

    15        A.    Specifically coming up with the — the                   15 break it down even further, but I would agree with those,

    16 working — the drawings and the design of the system                  16 yeah.

    17 along with all the calculations, the support that                    17       Q.    Okay. If you look back to Exhibit 22, the
    1 8 everything — everything — everything confers to the —               18 Glazed Aluminum Curtainwall Specification.
    19 what's -- sorry. I'm having a brain freeze. And to                   19       A.    Okay.
    20 confirm with the calculations that everything conforms to            20       Q.    Turn to Page 2 which is WCC1 1789. There is a
    21 the plans and specifications.                                        21 Section 1.03 Performance Requirements A 3. Do you see

    22        Q.    Okay. And, again, turn the page to WCC1 111,            22 that?

v   23 line item 38. Again refers to proposal drawings but also             23       A.    Yes.

    24 system design. Do you see that?                                      24       Q.    Actually, before we look at A 3, turn to the


                                                                                                                        1 8 (Pages 66 - 69)
                                                       Veritext Legal Solutions
    www.veritext.com                                                                                                          888-391-3376
  Case l:20-cv-01006-GHW
  Case 1:20-cv-01006-GHW                        Document 128-7
                                                Document 121-28                  Filed
                                                                                  Filed07/23/21
                                                                                        07/02/21 Page
                                                                                                  Page20
                                                                                                       20ofof48
                                                                                                              48



                                                               Page 70                                                                  Page 72

     1 next page. It would be a numbered subparagraph under 1 .3              1 curtainwall components?
  2 D, Deflection of Framing Members. Do you see that?                     2       A.    Well, if it's in this spec section, it would

  3       A.    Yes.                                                       3 be referring to any — any deflection referring to the
  4       Q.    Generally speaking —                                       4 member of ~ any — sorry. If it's in this

  5            MR. CARBONE: I don't see it. Adam, could you                5 specification, it would refer to any deflection of the

  6 just get me where you were?                                            6 components of this — of the glazed aluminum curtainwall.

  7            MR. GILL: Yeah. Page number 1 1790.                         7       Q.    Okay. If you now turn back to page 11789,
  8            MR. CARBONE: D, Deflection?                                 8 1.03 A sub 3 and that —
  9            MR. GILL: D, as in dog.                                    9        A.    So 103 B 3?

 10            MR. CARBONE: Thank you.                                   10        Q.   A3. 103 A 3.

 11 BY MR. GILL:                                                         11        A.    103 A 3. Okay.

 12       Q.    Are you familiar with, generally familiar                12        Q.   And that states: "Movements of supporting

 13 with the format of this specification?                               13 structure indicated on drawings including but not limited

 14       A.    I'm sorry. That's a very vague question.                 14 to story drift, twist, column shortening, long-term creep
 15       Q.    Sorry. You're muted.                                     15 and deflection from uniformly distributed and
 16       A.    Sorry. That's a very vague question. What                16 concentrated live loads." Do you see that?

 17 do you mean familiar with?                                           17        A.   Yes.

 18       Q.    Well, typically construction projects use                18        Q.   Do you know what that means?

 19 Master Spec or some other specification writing program;             19        A.   Yes, that they're supposed to — when
 20 right?                                                               20 designing the system, they're supposed to just take into
 21       A.    Okay. Yes.                                               21 account movements of supporting structure indicated on

22        Q.    Are you familiar with that?                              22 the drawings included but not limited to story drift,

23        A.    Yes.                                                     23 twist, column shortening, long-term creep and deflection
24        Q.    And so this is a standard specification that             24 from uniformly distributed and concentrated live loads.

                                                               Page 71                                                                  Page 73

  1 is edited by the architect for a specific project;                    1        Q.   Are you aware of anywhere in any of the
  2 correct?                                                              2 specifications where the architect gives a maximum amount

  3       A.     Yeah, I can't answer whether this architect              3 of building movement, deflection or deformation?
  4 used a standard format then just edited it or started                 4       A.    Can you say that one more time?
  5 this from scratch. I — I can't say that. I don't know.                5        Q.   Related to the specification only are ~
  6       Q.     But the format is pretty standard. Like part             6       A.    Yes.
  7 1 is General. Part 2 is Execution. Part 3 is                          7        Q.   — you aware of any place in the
  8 Performance or something like that?                                   8 specification, any specification, where the architect or

  9       A.     Yes. Yes. In that —                                      9 engineer of record provides an amount, a maximum amount
 10       Q.     So are you familiar —                                   10 for building movement, deflection or deformation?

11        A.     - sense, yes.                                           11       A.    In the specifications or in the contract

12        Q.     Sorry. I'm talking over your answer.                    12 documents?

13              Are you familiar with the requirement in a               13       Q.    Specifications.

14 curtainwall specification of deflection of framing                    14       A.    In the — not that I am aware of in the

15 members generally speaking?                                           15 specifications, no.
16        A.     Yes, generally speaking.                                16       Q.    In the architectural or structural drawings

17        Q.     So on Page 11790, paragraph D what is                   17 are you aware of the location where the architect gives,
18 generally listed? I don't want specifics, but what is                 1 8 architect or engineer of record gives an amount for

19 your understanding of what's generally listed in that                 19 building movement, deflection or deformation for the
20 paragraph?                                                            20 building?
21        A.     The deflections of different members of the             21       A.    Yes.

22 building.                                                             22       Q.    Where?

23        Q.     Well, this relates — does it relate to the              23       A.    I don't know off the top of my head. I
24 building or the maximum allowable deflection of the                   24 believe it's one of the structural ~ structural drawings

                                                                                                                      19 (Pages 70 - 73)
                                                    Veritext Legal Solutions
www.veritext.com                                                                                                            888-391-3376
  Case 1:20-cv-01006-GHW
  Case l:20-cv-01006-GHW                          Document
                                                  Document 128-7
                                                           121-28 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page21
                                                                                        21ofof
                                                                                             4848


                                                                 Page 74                                                                  Page 76

     1 where it does list a deflection. I don't — off the top                   1 components. Is that an accurate understanding of this?
  2 of my head I do not know — remember which drawing.                       2       A.     Yes, they're ask — yes.
  3        Q.     Is it — I will represent — I wasn't going                  3       Q.     And so it's my understanding also that Sciame

  4 to show you today — there is a drawing called S003.                      4 is not questioning whether Whitestone installed the WT-3

  5 Does that ring a bell?                                                   5 properly; is that an accurate —

  6        A.     I believe that that could be the — the                     6       A.     They — they do not mention any of that.

  7 drawing that —                                                           7 They do not mention that.
  8             MR. CARBONE: Adam —                                          8       Q.    And, likewise, Sciame doesn't mention that

  9             THE WITNESS: Sorry.                                          9 it's questioning the design of the WT-3; is that
 10             MR. CARBONE: Hold on. Adam, I have a copy of                10 accurate?

 1 1 that drawing if you'd like to provide it to the witness.               11       A.    It's — repeat that question, please.
 12             MR. GILL: No, maybe not because I ~                         12       Q.    Also Sciame doesn't indicate whether it's

 1 3 depending on my follow-up.                                             13 questioning the design of the WT-3 clerestory?

 14 BY MR. GILL:                                                            14       A.    Can I have a chance to read it again?

 15       Q.     Are you aware of whether the maximum                       15       Q.    Absolutely.

 16 deflection is listed in more than one place in the                     16                         (Witness peruses document.)
 17 architectural or structural drawings?                                  17        A.     In a way it is inferring that it is
 18       A.     I am not aware.                                           18 questioning the design in my opinion.

 19       Q.     Okay.                                                     19        Q.    If it was questioning the design, wouldn't
 20             MR. GILL: No, Don, thank you, I don't need                 20 Sciame be sending you or Whitestone the RFI or a question

 21 that document.                                                         21 or a direction for Whitestone or Yuanda to explain its

 22 BY MR. GILL:                                                           22 design?

 23       Q.     You can put the specifications to the side.               23             MR. CARBONE: Objection.
 24 And if you can look at the document that was previously                24

                                                                Page 75                                                                   Page 77

  1 marked as Exhibit 6.                                                     1 BY THE WITNESS:
  2       A.     Okay.                                                      2        A.    Not necessarily.

  3       Q.     Do you recognize this document?                            3 BY MR. GILL:
  4       A.     This is an RFI.                                            4        Q.    Do you recall the first time you saw ~ or

  5       Q.     And, for the record, what is an RFI?                       5 what was the first time you recall seeing the response to
  6       A.     RFI stands for request for information. This               6 this RFI?
  7 seems to be an answer from the architect to an RFI.                     7        A.    Do I remember when I first ~ okay. Ask the
  8       Q.     Okay. Do you recall the first time you saw                 8 question. I'm sorry.

  9 the RFI from Sciame?                                                    9        Q.    Sorry. That was a bad question. I changed
 10       A.     Vividly, no. Like when, no. I mean I                      10 in mid sentence.

 1 1 remember seeing this before, but I — when or where I                  11             When is the first time you recall seeing the
 12 don't — I can't answer that.                                           12 response?

13        Q.     The reason I'm asking is you said generally               13        A.    I don't remember. I would have to ~
14 you're not involved in the day-to-day operations but at                 14 within — if I had to guess, it would be within two,

1 5 some point this project had a lot of questions or                      15 three months of this, of the date of this RFI.
16 problems or concerns, I don't remember your exact words,                16        Q.    Do you agree — Strike that.

17 and so you became — you came to be copied on a lot of                   17             Are you aware that the architect or its
1 8 e-mails. Do you know if it was about this time or                      1 8 consultant is claiming that the maximum roof deflection

19 sometime after January 2017?                                            19 at the WT-3 clerestory is 3.4 inches?
20        A.     It was about this time, give or take months I             20       A.     Yes, I am aware of that.

21 would —                                                                 21       Q.     Do you agree with that?

22        Q.     It's my understanding from this RFI, the                  22       A.     I'm — I am not the designer of the building.

23 original RFI not the response, that Sciame is asking the                23 Only the designer of the building would be able to answer

24 architect to define the relative movement of the building               24 that. I did not design the building nor am I qualified


                                                                                                                         20 (Pages 74 - 77)
                                                      Veritext Legal Solutions
www.veritext.com                                                                                                                  888-391-3376
        Case
        Case l:20-cv-01006-GHW
             1:20-cv-01006-GHW                          Document 128-7
                                                        Document 121-28                 Filed
                                                                                         Filed07/23/21
                                                                                               07/02/21 Page
                                                                                                         Page22
                                                                                                              22ofof48
                                                                                                                     48



                                                                     Page 78                                                                 Page 80

           1 to calculate that movement, so . . .                                   1    Q.    Are you familiar with the shop drawings for
        2        Q.   Did you or Whitestone do anything to verify                2 the WT-3 curtainwall system?
        3 the movement would be 3.4 inches?                                         3    A.    Not intimately but I have seen them.
        4        A.   I guess my previous answer still applies.                  4       Q.    Did you or anyone look at them when
        5 It's not Whitestone's — Whitestone does not have the                   5 Whitestone provided them, at the original time that
        6 authority or the ~ or the — Whitestone does not have                   6 Whitestone provided them, either the initial submission

       7 the authority or the qualifications to — to do that.                    7 or the revised submission?
        8 We're not the designers of the building. Only the                      8       A.    At what ~ say that one more time, please.
        9 designers of the building who can take into account the                9       Q.    Did you or anyone at Whitestone look at or
      10 entire building design are able to do that.                            10 review Yuanda's original submission and revised
      11        Q.    So from your answer, I take it that                       1 1 submission for the shop drawings?
      12 Whitestone did nothing to confirm whether the architect                12       A.    I cannot say. I know I did not. At the time
      13 is correct or the consultant is correct?                               13 of submission and resubmission I know I did not. Can I
      14        A.    It's — it's not our place. We would have no               14 say —

      15 standing to — to question that.                                        15       Q.    Did you look — sorry.

      16        Q.    I'm not asking if you had standing. I'm                  16       A.     I cannot — I cannot say if anybody else did

      17 asking if you did anything to confirm it.                              17 or did not from Whitestone.
      18        A.    That — I — not that I'm aware of because we               18       Q.    Have you personally ever looked at the

      19 would have no standing. We are not — we are not the                   19 original submission or the revised submission at any
      20 ones who signed off on the — on the building design.                  20 time?
      21        Q.    Whitestone — does Whitestone agree or                    21       A.     When this issue did come up, then that's when
      22 disagree with Sciame that the WT-3 does not accommodate               22 I reviewed it.
      23 that kind of movement as originally installed?                        23       Q.     Okay. Why did you look at the shop drawings?
      24        A.    Does Whitestone — say that one more time,                24       A.     I just wanted to get the information for

                                                                    Page 79                                                                  Page 81

       1 please.                                                                1 myself. I wanted to examine the information and
       2        Q.    Does Whitestone agree or disagree with Sciame             2 situation.
       3 that the WT-3 clerestory as originally installed does not              3       Q.     What information did you want to get?
       4 accommodate sufficient building movement?                              4       A.     To see what was on the shop drawings.
       5        A.    If the architect of record states that                    5       Q.     Okay. If you could look at Exhibits 25 and
       6 the — that the building movement or deflection is the                  6 26.
       7 three — three inches — I'm sorry. What was it ~ three                  7             And, for the record, these are incomplete or
       8 inches — the three plus inches, if they state that is                  8 portions of the documents that they — of the entire
       9 the movement criteria, then no, the system does not                    9 document. Twenty-five is the original submission as
      10 con — does not take into account that — that movement,                10 returned by the architect dated October 15th, 2014.

      11 no.                                                                   1 1 Exhibit 26 is the architect's review and return of the
      12        Q.    How do you know it doesn't take into account             12 revised drawings dated February 23rd, 2015. Both
      13 that movement?                                                        13 exhibits are the transmittal page from Perkins Eastman,
      14        A.    I've seen the original shop drawings and the             14 et al., Limited. I believe it's the first five pages of
      15 calculations which take — which take into account the                 15 the submission, and then it is the documents, the four
      16 original ~ which take into account a different movement               16 pages I believe that are referred in RFI 1 130, Exhibit 6.

      17 criteria.                                                             17 Those are sheet numbers D328, D329, D33 1 and Y52.
      18        Q.    And Whitestone is accepting as accurate the              18             Do you recognize Exhibits 25 and 26?
      19 3.4 inches of movement?                                               19       A.     Yes.
     20         A.    Like I said, I — we — we cannot dispute                  20       Q.     Do you or someone at Whitestone — well, I
     21 that. We have no — we have no standing to dispute that.                21 know — I think based on your prior answer you didn't
     22 Whether that's — whether that's physically true or not,                22 look at these when these were returned from Perkins

V.   23 it's not for us to — to question, so I — so it's                       23 Eastman; is that accurate?
     24 pointless for us to dispute that.                                      24       A.    At that time, no.


                                                                                                                          21 (Pages 78-81)
                                                           Veritext Legal Solutions
     www. veritext. com                                                                                                         888-391-3376
     Case
     Case 1:20-cv-01006-GHW
          l:20-cv-01006-GHW Document
                            Document 128-7
                                     121-28 Filed
                                             Filed07/23/21
                                                   07/02/21 Page
                                                             Page23
                                                                  23ofof48
                                                                         48



                                                                   Page 82                                                                  Page 84

      1    Q.    Do you know if anyone at Whitestone looked at                    1    Q.     No, they're not —
     2 these when they were returned from Perkins Eastman?                        2         MR. CARB ONE: The numbers skip.
     3     A.    Not that I can say definitively, no.                             3         THE WITNESS: Oh, okay. Okay.
     4     Q.    As a — does Whitestone have a standard                           4 BY MR. GILL:

     5 practice or procedure what it does with shop drawings                      5   Q.      Are you there?
     6 that are returned from an architect when Whitestone has a                  6   A.      Yes.
     7 vendor who has prepared those shop drawings?                               7   Q.      Do you know what's depicted on this sheet?
     8    A.     Then we would submit it — we would submit it                     8   A.      Seems to be the clerestory, WT-3.
  9 back to the vendor to take any appropriate actions as                      9      Q.     WT-3?
 10 listed on -- on the shop drawings.                                        10      A.     Yes, WT-3.

 11        Q.    Would the — as the person or party with                      11      Q.     And do you have an understanding of who made
 12 responsibility, does Whitestone review the comments                       12 those notes that are kind of red or reddish-brown?

 13 itself or does it have a policy to review the comments?                   13      A.     It seems that this is from the owner's
 14       A.     Depending on the actual shop drawing and what                14 consultant. I'm not sure if it's the architect or their

 15 it's about, we may or may not review the — we may or may                  15 curtainwall consultant. I'm not sure.
 16 not review the comments from the shop drawings prior to                  16       Q.     Okay. And I want you to keep that open,
 1 7 or submit — prior to sending it back to the vendor.                     17 Exhibit 25 open, and open Exhibit 26 to the same drawing
 18       Q.    What is the — how do you determine whether                   18 sheet which is YUANDA439.
 19 or not to look at the shop drawings prior to returning                   19       A.     Okay.
 20 them to the vendor?                                                      20       Q.     And you see that the notes at — that were
 21       A.    It would be up to the project manager to make                21 included for the elevation have been removed in the later

 22 that decision.                                                           22 draft in Exhibit 26?

 23       Q.    If you look at Exhibit 25, sheet number                      23       A.     Yes.
 24 YUANDA083, do you know what this sheet represents or what                24       Q.     Do you know why those notes were removed?

                                                                   Page 83                                                                 Page 85

  1 is depicted on this drawing sheet?                                        1       A.     Pretty much safe to assume that they're ~
  2             MR. CARBONE: You're talking about the larger                  2 the original comments were addressed by Yuanda in the —
  3 sheets?                                                                   3 in the following submission.
  4             MR. GILL: Correct.                                            4       Q.     And in your experience, that — the note was
  5             MR. CARBONE: And what number were you —                       5 removed because the architect was satisfied by how Yuanda
  6 Bates stamp number?                                                       6 addressed it?

  7             MR. GILL: YUANDA083.                                          7       A.     Yes. Most likely, yes.
  8             MR. CARBONE: You're on number 25?                             8       Q.     Okay. And if you can look to the last page
  9             MR. GILL: Correct. On the original                            9 in both exhibits.
 10 submission, Exhibit 25.                                                  10             And, for the record, that's — Exhibit 25 is
 11 BY THE WITNESS:                                                          11 YUANDA238, and Exhibit 26 is YUANDA594.
 12       A.     What drawing are you looking at?                            12       A.     238 and 594?
 13 BY MR. GILL:                                                             13       Q.     Yep.

 14        Q.    It's — the drawing is Bates stamp YUANDA083.                14       A.     Okay.
 15 It is drawing sheet Y52.                                                 15       Q.     Okay. In Exhibit 25, the earlier submission,
 16       A.     I don't see — I don't see any stamp, date                   16 the original submission, do you see the note that says:
 17 stamps on here, these drawings.                                          17 "See deflections of roof beam"?
 18             MR. CARBONE: In the lower right-hand comer.                  18       A.     On the ~ Exhibit 25 you said; right?

 19 BY MR. GILL:                                                             19       Q.     Correct.
20        Q.     Yeah, below the title block.                                20       A.    Yes.
21        A.     Okay. Yuanda what was it?                                   21       Q.     Do you know what that refers to?
22        Q.     083.                                                        22       A.     "Item of this condition shows glass sitting
23        A.     08 — no, it stops at — 0238 is — is the                     23 on roof beam which we believe is correct. Movement must

24 last one.                                                                 24 be accommodated in this connection. See deflections of


                                                                                                                         22 (Pages 82 - 85)
                                                          Veritext Legal Solutions
www.veritext.com                                                                                                               888-391-3376
     Case
     Case l:20-cv-01006-GHW
          1:20-cv-01006-GHW                    Document 128-7
                                               Document 121-28 Filed
                                                                Filed07/23/21
                                                                      07/02/21 Page
                                                                                Page24
                                                                                     24ofof
                                                                                          4848


                                                             Page 86                                                                  Page 88

     1 roof beam." And your question was?                                   1 Yuanda regarding these notes in Exhibit 25?
  2       Q.     Do you know what "see deflections of roof               2       A.    Prior to the installation?

     3 beam" refers to or means?                                         3       Q.    Yes.

  4       A.   Probably the — how much the — how much                    4       A.    No.

  5 the — the roof beam de — bends and deflects.                         5       Q.    Prior to the installation of the WT-3

  6       Q.   When Whitestone received this back from                   6 clerestory did you have a conversation with anyone at

  7 Sciame and after it sent it to Yuanda, do you know if               7 Yuanda regarding this note about the roof beam
  8 Whitestone did anything to — as a follow-up to that                  8 deflection?
  9 comment?                                                            9        A.    No.

 10       A.   Did anything regarding?                                 10        Q.    Comparing that drawing sheet, YUANDA238 in

 11       Q.   Seeing the deflection of the roof beam.                 1 1 Exhibit 25, and the same sheet in Exhibit 26, YUANDA594

 12       A.   I don't know if Whitestone did anything in              12 the later submission 594 contains comments but that
 13 reference to that comment. I can't — I do not know.                13 specific comment has been removed. Do you see that?

 14       Q.   Do you know if Whitestone provided additional           14        A.    Can I take a second to read the comments?

 15 information to Yuanda regarding the roof beam deflection?          15        Q.    Absolutely. Like I said, I want the best

 16       A.   At that time I do not know. I'm not — I                 16 answer you can give.
 17 can't say.                                                         17        A.    Okay.
 18       Q.   At that time — what do you mean at that                 18                           (Witness peruses document.)
 19 time? At the time — you're unsure at the time or you're            19              Yes. In the 594, it does not mention
 20 not sure now if anything happened at the time?                     20 anything — there are no comments from the design team

 21       A.   I am not — I do not know now if anything                21 regarding any — any movements.

 22 happened at that time.                                             22        Q.    Okay. Well, there are comments about

 23       Q.   Okay. Do you know if Whitestone did anything            23 movement.

24 at any time regarding investigating the roof beam                   24        A.    Well, it -

                                                            Page 87                                                                   Page 89

  1 deflection?                                                         1        Q.    I'll get to that.
  2       A.   When we received our de — our rejection from             2        A.    Yeah, I'm sorry.

  3 Sciame based on the architect's and their engineer's                3        Q.    There are no comments about roof beam
  4 comments, that's when we — that's when we gave that                 4 deflection?

  5 information to Yuanda.                                              5                           (Witness peruses document.)
  6       Q.   Gave what information?                                   6        A.    I guess if you ~ there could be an inference

  7       A.   About that the — that the deflection that                7 from the comment "what happens when the roof lowers." In
  8 was originally taken into account was not correct.                  8 my opinion, it would be — that's ~ they are referencing

  9       Q.   Is there anywhere you are aware of in the                9 the roof beam in my opinion. They don't specifically use
 10 architectural drawings and structural drawings or the              10 the term roof beam, but that's what that comment infers
 1 1 specifications where the roof beam deflection is stated           11 in my opinion.
12 as a number?                                                        12        Q.    Okay. Because they changed the — the

13        A.   That specific roof beam?                                13 architect changed the language or the — they went from a
14        Q.   Yes.                                                    14 statement of see deflection to asking a question, do you

15        A.   No, I'm not aware of anywhere in the specs or           15 have any, based on your experience, opinion or have any

16 the plans that specifically say that specific roof beam             1 6 idea why they did that or what that means?
17 has a specific deflection, no.                                      17             MR. CARBONE: Objection.

18        Q.   Do you know of any way or any place in the              18 BY THE WITNESS:

19 contract documents that Whitestone or Yuanda could have             19       A.     Say that one more time, please.
20 determined the roof beam deflection before it received              20 BY MR. GILL:

21 the RFI response?                                                   21        Q.    Based on your experience, do you have any

22       A.    I am not aware of, no.                                  22 opinion about what it means that the architect went from

23       Q.    Prior to the installation of the WT-3                   23 a statement saying see deflections to asking the

24 clerestory did you have any conversation with anyone at             24 question?


                                                                                                                    23 (Pages 86 - 89)
                                                   Veritext Legal Solutions
www.veritext.com                                                                                                         888-391-3376
       Case
       Case l:20-cv-01006-GHW
            1:20-cv-01006-GHW                        Document
                                                     Document 121-28
                                                              128-7                    Filed07/23/21
                                                                                      Filed  07/02/21 Page
                                                                                                       Page25
                                                                                                            25ofof48
                                                                                                                   48



                                                                   Page 90                                                                  Page 92

          1        MR. CARBONE: Objection.                                        1 the — you still referring to the drawing?
       2 BY THE WITNESS:                                                       2        Q.   I'm still referring to the drawing on page

       3      A.    My personal opinion would be that's a, what                3 594 in Exhibit 26.
       4 we call in the industry a cover my ass comment which                  4        A.    "Is the movement supposed to be accommodated

       5 means they're not asking — they're not saying anything                5 in the glazing pocket"? Are you asking me if I

       6 specific but they're saying something just in case                    6 technically know the answer to that?

       7 something goes wrong. They could go back and say see, I               7        Q.   Yes.
       8 told you so, but in reality, it's — it's a worthless                  8        A.   No, I — I don't know the technical answer to
       9 comment.                                                              9 that.

      10 BY MR. GILL:                                                         10        Q.   Did anyone, Sciame or the architect or the
      11      Q.    The second one is a worthless comment?                    1 1 architect's consultant, require an answer to that

      12      A.    That's — that's from me dealing — yes,                   12 question before installation?

      13 that's —                                                            13        A.    I -- 1 can't say. I — I would not know.

      14      Q.    I just want a clarification. You said it's a             14         Q.   They didn't — you don't know if they

      1 5 worthless comment. I just want to make sure that I                 15 required an answer from Whitestone before Whitestone

      16 understand. You're referring to the second comment not              16 installed or Whitestone's vendor installed the

      17 the first comment?                                                  17 curtainwall?
      18      A.    The second comment being which one?                      18        A.    I — that's — can you repeat the question

      19      Q.    The question.                                            19 one more time?
      20      A.    Okay. We have to — I'm sorry. We have to                 20        Q.    Okay. Do you know if Sciame, Perkins Eastman

      21 start from the beginning now. I'm — I'm —                           21 or Perkins Eastman's consultant required Whitestone to

      22      Q.    Okay. Your statement was it's kind of a                  22 provide an answer to that question before Whitestone or

      23 worthless comment, and I just want to make sure that I am           23 its installer installed the WT-3 clerestory?
      24 looking at the same thing you are. The worthless comment            24        A.    I would say no because the — the submittal

                                                                   Page 91                                                                  Page 93

       1 is the question what happens — when the roof lowers is               1 is -- is marked as made corrections noted, so I would —

       2 kind of —                                                            2 well, it's — I would say no. It says made —

       3      A.    Yes.                                                      3 submittal's marked mark corrections noted, so I would say
       4      Q.    -- a CYA -                                                4 that's not required for them to know beforehand.

       5      A.    Yes.                                                      5        Q.    And that is not a correction noted. That's a

       6      Q.    — worthless ~                                             6 question; is that accurate?

       7      A.    It's a pointless — pointless comment.                     7        A.    Yes.

       8      Q.    I just want to make sure that we're looking               8        Q.    The next one I think is a noted correction
       9 at the same thing.                                                   9 and states: "Provide counts showing this is adequate
      10      A.    I guess pointless would be a better word than            10 with 50 percent sealant with limit."
      1 1 worthless, but it's a cover your ~ cover-my-ass comment.           11        A.    Okay.

      12      Q.    Yep. In your experience, would a consultant              12        Q.    As part of the purchase order or as part of

      13 remove the note of see deflections of roof beam if Yuanda           13 the requirements of the purchase order, was Yuanda
      14 did not properly address the roof beam deflection?                  14 required to provide engineer stamped calculations?

     15            MR. CARBONE: Objection.                                   15        A.    Yes. I believe so, yes.

     16 BY THE WITNESS:                                                      16        Q.    As far as you know, did Yuanda provide

     17       A.    I — I can't get into the head of ~ of a                  17 engineer stamped calculations?
     1 8 consultant. I can't answer that.                                    18        A.    Yes. As far as I know, they did, yes.

     19 BY MR. GILL:                                                         19        Q.    As far as you know, did the architect or the
     20       Q.    Looking at the note just in Exhibit 26, the              20 architect's consultant approve that — those submittal of

     21 first comment is: "Is the movement supposed to be                    21 the engineer stamped calculations?
     22 accommodated in the glazing pocket." Do you know the                 22        A.    As far as I know, yes.
V.   23 answer to that question?                                             23        Q.    As we sit here today, can you recall anyplace

     24       A.    You're referring to the drawing or to                    24 where the architect or the architect's consultant


                                                                                                                        24 (Pages 90 - 93)

                                                         Veritext Legal Solutions
     www.veritext. com                                                                                                          888-391-3376
      Case 1 : 20-cv-01006-G HW
      Case 1:20-cv-01006-GHW                             Document 128-7
                                                         Document 121-28 Filed
                                                                          Filed07/23/21
                                                                                07/02/21 Page
                                                                                          Page26
                                                                                               26ofof48
                                                                                                      48




                                                                     Page 94                                                                   Page 96

          1 provided notes or comments where they state the roof beam            1 internal communication between you, Mr. Carvelas and Mr.
f
      2 or the roof or the building deflection will be up to 3 .4                2 Dearth regarding this e-mail May 3rd, 2019 from Michael

      3 inches?                                                                  3 Pardee?
      4        A.   Am I aware of anyplace on the contract                      4         A.     There's any — anything written? I do — not

      5 documents or specifications if they — if they specified                  5 that I specifically — excuse me. If there's anything,

      6 that — that roof movement of 3 point something inches?                   6 written communication, I'm — I don't specifically

      7        Q.   Correct.                                                    7 remember. I'm not aware of. It's possible. I know we
      8        A.   I'm not aware of any right now.                             8 did talk about it verbally.
      9        Q.   Are you aware of anywhere after they issued                 9         Q.     Okay. Did you take any notes of those verbal
     10 the contract documents but before they issued the RFI                  10 conversations?
     1 1 where the architect or the architect's consultant advised             11         A.     No, I did not take any notes.
     12 Whitestone or Yuanda or Sciame that the roof beam or the               12         Q.     Okay. Mr. Dearth testified — this is my

     13 building movement would be up to 3.4 inches?                           13 recollection of his testimony — was that the first

     14        A.   No.                                                        14 notice from Sciame about rejection — that this e-mail

     15        Q.   If you can turn to Exhibit previously marked               1 5 was the first notice about the rejection of the proposed

     16 number 7 which is Whitestone Proposed Change Order Number              16 change order, but he testified at some time prior to

     17 98.                                                                    17 May 3rd Sciame directed Whitestone to perform remedial
     18        A.   Okay.                                                      18 repairs. Is — is that an accurate reflection of the

     19        Q.   Do you recall if you saw this document before              19 time line as far as you recall?
     20 it was submitted to Sciame?                                            20       A.       I can't — I do not know. I can't say yes or

     21        A.   Before submitted to Sciame, I don't recall.                21 no.

     22        Q.   If you did see this, would you have made                   22       Q.       Do you recall the first time Sciame asked

     23 comments or asked for corrections to it?                               23 Whitestone to perform remedial repairs for the WT-3

     24        A.   Probably not.                                              24 clerestory?

                                                                     Page 95                                                                   Page 97

      1        Q.    Have you since read the description that's on              1       A.       Specifically, no. I know they asked us to.
      2 the fourth page of this, 794?                                           2 I don't specifically remember the conversation or the —
      3        A.    I'm somewhat familiar with this ~ this ~                   3 or the time frame or anything like that.
      4 these comments.                                                         4       Q.       Do you know if it was before this May 3rd

      5        Q.    As of today, do you agree or disagree with                 5 e-mail in Exhibit 8?

      6 this change order narrative as it's stated in Exhibit 7?                6       A.       We were told that — that it — the work was

      7        A.    I agree.                                                   7 rejected prior to this e-mail, and then at that point I
      8        Q.    Is there anything you disagree with or is                  8 believe we did submit a change order to do the work, and
      9 there anything you recall you disagree with?                            9 then that's when they came back to us with this e-mail
     10        A.    No, not that I am aware of at this point, no.             10 saying it's rejected, go do the work anyway.
     11        Q.    If you can turn to the exhibit that was                   11       Q.      I understand. Between the time that you
     12 previously marked Exhibit 8.                                           12 submitted the change order and this e-mail did Sciame

     13        A.    Okay.                                                     13 tell you to just do the work?
     14        Q.    Do you recognize this document?                           14       A.      Not that I — not that I remember.

     15        A.    The first page?                                           15       Q.      If you can turn to Exhibit 10, previously

     16        Q.    Yes.                                                      16 marked Exhibit 10.
     17        A.    Yes.                                                      17       A.      Okay.
     18        Q.    Do you recall receiving this e-mail?                      18       Q.      Do you recall —

     19        A.    Yes.                                                      19              MR. CARBONE: Can you just tell me — Adam,
    20         Q.   What was your reaction when you received this              20 could you just tell me what Exhibit 10 is? I don't have

    21 e-mail?                                                                 21 that.
    22         A.   I don't remember really. This was — I                      22              MR. GILL: Exhibit 10 is the description of

    23 really do not remember. It's close to two years ago.                    23 dispute dated May 6, 2019.

    24         Q.   Do you have — does Whitestone have any                     24              MR. CARBONE: Thank you.


                                                                                                                            25 (Pages 94 - 97)
                                                             Veritext Legal Solutions
    www.veritext.com                                                                                                              888-391-3376
  Case 1:20-cv-01006-GHW
  Case l:20-cv-01006-GHW                           Document
                                                   Document 128-7
                                                            121-28 Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page27
                                                                                         27ofof48
                                                                                                48



                                                                 Page 98                                                                Page 100

      1 BY MR. GILL:                                                            1 clerestory structural components."
  2         Q.     Do you recall whether you saw this document                  2    A.   Yes.

      3 before it was submitted to Sciame?                                      3    Q.   What is the basis for that statement?
  4        A.      I could have. I could have not.                           4       A.   The rejection that we received from Sciame to

  5        Q.      Do you recall whether you helped Mr. Carvelas                5 our —

  6 draft this document?                                                     6       Q.   Sorry. The rejection of the purchase or the
  7        A.     No. I most — I — I don't believe I did                     7 proposed change order?
  8 help him draft this document, no.                                        8       A.   "Informing to notify you Sciame has rejected
  9        Q.      Have you — are you aware of what's in this                9 as non-conforming — " well, technically, no. We're
 10 document, the contents of what Mr. Carvelas said?                       10 referring not to the rejection of the change order, to

 11        A.      Generally speaking, yes.                                 1 1 the rejection of the system —
 12        Q.     Is there anything in this document as we sit              12       Q.   Okay.

 1 3 here today that you disagree with?                                    13        A.   —technically. That's what that line says.
 14        A.     I do not think so.                                       14        Q.   When did Sciame reject the system?
 15        Q.     If you look at the second page of this                   15        A.   I do not know.
 16 exhibit, YUANDA33307, and continuing onto 33308.                       16        Q.   Is there a document that Whitestone or you
 17        A.     Okay.                                                    17 received that Sciame says we are rejecting the system?
 18        Q.     Do you see at the bottom of 33307 there is               18        A.   I — I'm not aware of any specific document.

 19 what Mr. Carvelas says is the excerpts of Yuanda's                     19        Q.   So how did you come to the conclusion that
 20 commentary?                                                            20 Sciame is rejecting the system that Yuanda provided?
 21        A.     Yes.                                                     21        A.   I'm sure they provided us something, but I'm

 22        Q.     Do you recall reading the Yuanda commentary?             22 just saying my — my answer's I'm not aware of the

 23        A.     Specifically, no.                                        23 specific — I am not aware of this specific document.
 24        Q.     Okay. Do you recall at any time disagreeing              24        Q.   Did Sciame reject the design of the system?

                                                                Page 99                                                               Page 101

  1 with what Yuanda said and Mr. Carvelas put in this                      1        A.   Sciame rejected the system which includes the
  2 Exhibit 10?                                                             2 design of the system.

  3        A.     No.                                                       3        Q.   Well, the system has many phases, one of
  4        Q.     If you can turn to what's been previously                 4 which is design. Do you agree?

  5 marked as Exhibit 1 1 . Oh, sorry. 12, Exhibit 12.                      5        A.   Yes. Yes.

  6              And, for the record, that is a letter from                 6        Q.   There's also fabrication. Do you agree?

  7 Whitestone to Yuanda dated June 24th, 2019.                             7        A.   Yes.
  8              MR. CARBONE: Thank you.                                    8        Q.   Did Sciame reject any component of the system
  9 BY THE WITNESS:                                                         9 because it was not properly fabricated?
 10        A.     Okay.                                                    10        A.   My — my understanding of the issue is it was
 11 BY MR. GILL:                                                           1 1 rejected because of the original design criteria used by
 12        Q.     And if you look at the second page, is that              12 Yuanda to take into account the design of the system.

 13 your signature?                                                        13        Q.   Is there a communication from Sciame where
 14        A.     Yes, it is.                                              14 they state what you just said?

 15        Q.     Do you recognize this letter?                            15        A.   Again, I'm not familiar — I'm not exactly —

 16       A.      Yes.                                                     16 1 can't refer to a specific document where they say that

 17        Q.     Who wrote this letter?                                   17 that I'm aware of.
 18       A.      I do — I do not remember.                                18        Q.   On June 24th, 2019 when you sent this letter
 19        Q.     Did you write this letter?                               19 to Yuanda, did you agree with Sciame that Yuanda's
20        A.      I — I do not think so. Did I write the                   20 fabrication of the WT-3 clerestory was non-conforming?
21 letter directly myself? No.                                             21       A.    Can you say — ask that one more time,
22        Q.      In the first line, you state: "We are                    22 please.

23 writing to formally notify you that Sciame has rejected                 23       Q.    Yes. On June 24th, 2019 when you sent this

24 as non-conforming Yuanda's fabrication of the WT-3                      24 letter to Yuanda, did you, you personally, agree that


                                                                                                                   26 (Pages 98 - 101)
                                                       Veritext Legal Solutions
www.veritext.com                                                                                                          888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                       Document 121-28
                                                  Document 128-7                  Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page28
                                                                                                        28ofof48
                                                                                                               48



                                                              Page 102                                                                  Page 104

      1 Yuanda's fabrication of the WT-3 clerestory was                       1 you told Yuanda Whitestone was rejecting Yuanda's work?
      2 non-conforming?                                                    2        A.     I am — I do not remember, no.
      3    A.     Give me a minute because I need to word this             3        Q.     The way I read this letter and based on your
     4 properly.                                                           4 testimony, Whitestone is not rejecting Yuanda's work but
     5                       (Brief pause.)                                5 is passing through Sciame's rejection. Is that an
     6          MR. CARBONE: I'm just going to object to the               6 accurate understanding?
     7 form.                                                               7             MR. CARBONE: Objection.

     8 BY THE WITNESS:                                                     8 BY THE WITNESS:
     9     A.     Can you repeat that one more time, please.               9        A.    I think it's completely — no, I would
 10 BY MR. GILL:                                                          10 disagree. I would say that Whitestone is rejecting
 11        Q.     Absolutely. On June 24th, 2019 when you sent           1 1 Yuanda's work based on Sciame's rejection.
 12 this letter to Yuanda, did you personally agree with                 12 BY MR. GILL:
 1 3 Sciame that Yuanda's fabrication or fabrication and                 13         Q.    Okay. Where in this do you say Whitestone is
 14 design of the WT-3 clerestory was non-conforming?                    14 rejecting Yuanda's work?
 15             MR. CARBONE: I'll object to the form again.              15         A.    We don't specifically use those words, but I
 16 BY THE WITNESS:                                                      16 think it's clearly infeiTed and logical to come to that
 17        A.    I agree that we are owed a — that Whitestone            17 conclusion based on — based on the letter.
 1 8 and Yuanda are owed an extra to be paid for this work,              18         Q.    Do you agree with Sciame that Whitestone
 19 remedial work.                                                       19 installed the WT-3 clerestory as non-conforming?
 20 BY MR. GILL:                                                         20        A.     We installed it according to the originally
 21        Q.    Based on that answer, it sounds like you do             21 approved as-noted shop drawings.
 22 not agree with Sciame's conclusion; is that correct?                 22        Q.     Does that mean it was conforming or
 23        A.    Yes, I agree that the architect and the                 23 non-conforming?
 24 engineer of record bear responsibility, significant                  24        A.     The design was non-conforming. We installed

                                                              Page 103                                                                  Page 105

  1 responsibility for this.                                              1 it correctly to the — to the incorrect design that's
  2        Q.    Does Yuanda bear any responsibility?                     2 being claimed by the architect.

  3       A.     Yuanda bears responsibility inasmuch as                  3        Q.     Is it your testimony that at the time
  4 Whitestone bears responsibility to Sciame.                            4 Whitestone installed the clerestory the design failed to
  5       Q.     Since the architect and others bear you said             5 conform to the contract documents?
  6 significant responsibility, what was the purpose of                   6       A.      Can you repeat that one more time?
  7 sending this letter on June 24th, 2019?                               7        Q.     Is it your testimony that at the time
  8       A.     Because it is our interpretation of the                  8 Whitestone installed the WT-3 clerestory that the
  9 agreement that if there's any work to be rejected that                9 curtainwall failed to conform to the contract documents?
 10 Yuanda is responsible to remedy it.                                  10       A.      It's my understanding that at the time it was
 11       Q.     Mr. Dearth testified that to his knowledge              1 1 installed it was installed at that time according to the
 12 this is the only letter or communication from Whitestone             12 contract documents as understood at that time.
13 to Yuanda where Whitestone rejected Yuanda's work. Is                 13       Q.      And at some later date there was additional
14 that correct?                                                         14 design criteria provided by Sciame or Perkins Eastman; is

15        A.     I can't say yes or no.                                  15 that an accurate statement?

16        Q.     Is there any other communication where you              16       A.      Yes.
17 sent to — Sorry. Strike that.                                         17       Q.      And Yuanda ~ Whitestone neither ~ Strike
18              Is there any communication that you sent to              18 that.
19 Yuanda in which you say that Yuanda's work is rejected?               19              Neither Whitestone nor Yuanda had that design

20        A.     I — I cannot say yes or no. I'm not aware.              20 criteria at the time that the curtainwall system was
21        Q.     I'm asking about ~ and I want to make sure              21 designed?

22 that you understand and the record's clear. I'm asking                22       A.      The 3.4 inches?
23 about what you did personally. You are not aware at any               23       Q.      Yes.

24 other time that you sent a communication to Yuanda where              24       A.      As far as I know, no, I'm not aware of it.


                                                                                                                  27 (Pages 102 - 105)
                                                     Veritext Legal Solutions
www.veritext.com                                                                                                            888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                         Document 128-7
                                                    Document 121-28               Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page29
                                                                                                        29ofof48
                                                                                                               48




                                                              Page 106                                                                 Page 108

      1    Q.    And neither Whitestone nor Yuanda had that                   1     A.     It would be — the entire system would he

     2 design criteria at the time that the curtainwall was                   2 misfabricated based on the architect's — based upon the

     3 fabricated; is that accurate?                                          3 architect's ~ what's the term — condition that the
     4          MR. CARBONE: Objection.                                       4 total deflection was 3.4 inches.

     5 BY THE WITNESS:                                                        5     Q.     But -

     6     A.    As far ~                                                     6     A.     Not based on —

  7 BY MR. GILL:                                                              7     Q.     Sorry.

     8     Q.    As far as you know?                                          8     A.     Not based upon the half an inch that was

  9        A.    As far as I'm aware, no.                                  9 originally used.
 10        Q.    And neither Whitestone nor Yuanda had that              10         Q.     That's a problem with the design not the

 1 1 design criteria at the time that Whitestone installed the           1 1 fabrication; right?

 12 WT-3 curtainwall as far as you know?                                 12         A.     In my opinion, yes.

 13        A.    As far as I know, no.                                   13         Q.     Okay. And so the components that were

 14             MR. CARBONE: Objection.                                  14 delivered to the site matched the components as shown in

 15 BY THE WITNESS:                                                      15 the shop drawings; is that accurate?

 16        A.    No.                                                     16         A.     The components that were delivered to the
 17 BY MR. GILL:                                                         17 site matched the components that were shown as made
 18        Q.    Ifyou turn to the second page of Exhibit 12.            18 corrections noted on the previous submission, yes.
 19 In the first paragraph, you state: "Yuanda is hereby                 19         Q.    And just so we're touching all the bases,

 20 directed to remediate the misfabricated already installed            20 your statement that Yuanda hears all costs — we talked

 21 WT-3 clerestory as directed by Sciame and is advised that            21 about that when we talked about the purchase order ~ is

 22 all costs and expenses related to the same shall he borne            22 that the section we discussed in the purchase order?

 23 by and be the sole responsibility of Yuanda."                        23        A.     I believe ™

 24       A.     Yes.                                                    24              MR. CARBONE: I'm going to — I'm going to

                                                              Page 107                                                                 Page 109

  1       Q.     What part of the WT-3 clerestory was                     1 object to form only because you mentioned a lot of
  2 misfabricated as you state?                                           2 sections of the purchase order, so if you want to refer

  3       A.     In essence, the entire thing was                         3 him to what language, that's fine.

  4 misfabricated because it was — it was fabricated                      4              MR. GILL: Okay. I withdraw the question.
  5 originally to the wrong design criteria.                              5 BY MR. GILL:
  6       Q.     Well, do you agree that the components that              6        Q.     When you say that Yuanda is advised that all
  7 Yuanda delivered were fabricated based on approved shop               7 costs and expenses related to same he borne by and be the
  8 drawings?                                                             8 sole responsibility of Yuanda, what do you mean?

  9       A.     Can you say that one more time, please.                  9        A.     That any remediation of this — any costs
 10       Q.     Do you agree that the components that Yuanda            10 associated with the remediation of this is the

 1 1 delivered to the project site were fabricated based on              1 1 responsibility of Yuanda.
 12 approved shop drawings?                                              12        Q.     What's the basis for you saying that?

 13       A.    It was based on made — made corrections                  13        A.     Based on our purchase order.
 14 noted shop drawings, yes.                                            14        Q.     What language in the purchase order says

 15       Q.    Were those components fabricated to conform              15 that?
 16 to the notes and the shop drawings?                                  16        A.     I'll have to go read all the pages to give

 17       A.    The notes on the shop drawings at that time,             17 you the answer. I don't know.
 18 yes, those specific submissions, yes.                                18        Q.     Did you read all the pages when you wrote
19        Q.    And as far as you know, Whitestone installed             19 this letter?
20 those components based on the approved shop drawings?                 20        A.     I — I don't think I wrote this letter.

21        A.    On those approved made corrections noted shop            21        Q.     Who wrote —

22 drawings, yes.                                                        22        A.     Somebody —

23        Q.    So what component that Whitestone installed              23        Q.     — this letter?
24 was misfabricated?                                                    24        A.     Most — most likely the project manager wrote


                                                                                                                    28 (Pages 106 - 109)
                                                     Veritext Legal Solutions
www.veritext. com                                                                                                             888-391-3376
       Case 1:20-cv-01006-GHW
       Case l:20-cv-01006-GHW                          Document 128-7
                                                                121-28 Filed
                                                                        Filed07/23/21
                                                                              07/02/21 Page
                                                                                        Page30
                                                                                             30ofof
                                                                                                  4848


                                                                     Page 110                                                                Page 112

          1 it, and I reviewed it and signed off on it.                              1 criteria; is that correct?
         2      Q.     And you agreed with everything that was said               2        A.     Yes.
         3 in this letter then?                                                   3        Q.     If this is a design change, why are you
       4        A.     I have no reason not to.                                   4 demanding that Yuanda pay all costs and expenses?
         5      Q.     Okay. So what part of the purchase order                   5        A.     Because it's our position that as far as
         6 requires that Yuanda bear all and be the sole                          6 Whitestone is responsible for any of — any of this that
       7 responsibility for all costs?                                            7 it is actually Yuanda's responsibility.
         8      A.    Didn't we review — review that before?                      8        Q.    Yuanda was responsible for installing this
       9        Q.    I — did we? I don't know.                                   9 new — newly designed bracket; is that your position?
     10         A.    I — I thought I remember we did. What —                   10         A.     Sorry. That — that question doesn't make
     1 1 what was the exhibit number for the purchase order?                    1 1 much sense.
     12         Q.    Five.                                                     12         Q.    You said that it's your position to the
     13              MR. CARBONE: Wasn't it 4?                                  13 extent that Whitestone is responsible that Yuanda is
     14              MR. GILL: Oh, yes, 4. I'm sorry. Correct.                  14 responsible; is that accurate —
     15 BY MR. GILL:                                                            15         A.    Yes.
     16         Q.    And are you referring to — to help not to                 16         Q.    —what I said?
     17 belabor this, at the bottom of 1 105 the paragraph under                17         A.    To the - Yes.
     18 Paragraph 10, is that the portion that we discussed                     18         Q.    Okay. So why is Yuanda responsible for the
     19 earlier and is that the portion you're referring to?                    19 actual installation or the cost to actually install this
     20              MR. CARBONE: Just so the record's clear,                   20 newly designed bracket?
     21 you're referring to paragraph "Inspection and Defective                 21         A.    Because the installation of the newly
     22 Work"?                                                                  22 designed bracket is a — is a result of the original
     23              MR. GILL: Correct.                                         23 design not being correct.
     24              MR. CARBONE: Okay.                                         24         Q.    Well, the original — correct me if I'm

                                                                     Page 111                                                               Page 113

      1 BY THE WITNESS:                                                          1 wrong. I know we're going in circles here. The original

      2        A.     The line that says: "If vendor does not do                 2 design was not correct because of later provided

      3 so within a reasonable time, subcontractor shall have the                3 information; right?
      4 right to do so, and vendor shall be liable to                            4        A.    Again, that's my opinion, yes, but — and

      5 subcontractor for the costs thereof."                                    5 like I said before, but as far as Whitestone is

      6 BY MR. GILL:                                                             6 responsible, that responsibility is passed down to

      7        Q.     Okay. In the last paragraph of your letter,                7 Yuanda.
      8 Exhibit 12, you started by saying: "Be assured that                      8        Q.    Was Yuanda ever responsible under the terms
      9 Whitestone has taken and will continue to take the                       9 of the purchase order for installing any part at the
     10 position that the information contained in Sciame's                     10 project?
     1 1 response to RFI number 1 130 constitutes a belated design              11        A.    To install —
     12 change in the contract documents for which Whitestone                   12             MR. CARBONE: Objection. Objection to form.

     13 (and Yuanda) is entitled to a change order." Is that a                  13 BY THE WITNESS:

     14 true statement?                                                         14        A.    White -- I'm sorry. Ask one more time.

     15        A.     Yes.                                                      15 BY MR. GILL:

     16        Q.     What do you mean by belated design change?                16        Q.    Under the terms of the purchase order was

     17        A.     That the architect came in after the fact to              17 Yuanda ever responsible for the costs to install any
     1 8 make a design change — to make a change to the design                  18 component of the WT-3 clerestory?

     19 criteria.                                                               19             MR. CARBONE: Objection to form.

    20         Q.    And what design criteria are you referring                 20 BY THE WITNESS:

    21 to?                                                                      21        A.    White — Yuanda was not responsible to — for

    22         A.    The ~ the deflection.                                      22 the costs for any of the — of the original installation
I   23         Q.     So the misfabrication you referred to in this             23 of the — of any material that they provided, no.

    24 letter is a result of that later provided design                         24 BY MR. GILL:


                                                                                                                       29 (Pages 110-113)
                                                           Veritext Legal Solutions
    www. veritext. com                                                                                                          888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                       Document 121-28
                                                      Document 128-7                  Filed
                                                                                       Filed07/23/21
                                                                                             07/02/21 Page
                                                                                                       Page31
                                                                                                            31ofof48
                                                                                                                   48



                                                                  Page 114                                                                Page 116

          1    Q.     Why are they then responsible for the                       1 seen this document in this form?
/
         2 installation of this newly designed bracket?                       2        A.    Yes.

         3     A.     Because, once again, it's as far as                     3        Q.    Now, I suspect that your attorney helped

         4 Whitestone was responsible to do this, our interpretation          4 because that's what we do, but who drafted the majority

         5 is that Yuanda is responsible because of the design flaw,          5 of this declaration?
         6 the original design flaw.                                          6        A.    I'm pretty — most likely my lawyer.

         7     Q.     What is the original design flaw?                       7        Q.    Okay. Did you have an opportunity to review
         8     A.     That the deflection went from — was — the               8 and make comments of this before it was submitted?

      9 original — the original design was based on half an                   9        A.    Yes, I did.
     10 inch, where now the architect is stating that it's based             10        Q.    Before I ask questions about these

     1 1 on 3.4 inches.                                                      1 1 statements, are you aware of anything in here that's

     12        Q.     Why didn't Whitestone provide that 3.5 — 3.4           12 inaccurate or incorrect?

     13 inches when Yuanda originally designed the clerestory?               13        A.    Not that I'm aware of.

     14        A.     Because we were not aware of it.                       14        Q.    Okay. And if you look at declaration number

     15        Q.     So was Yuanda aware of it?                             15 1, statement number 1, it says you have personal

     16        A.     I - I don't know if they were aware of it or           16 knowledge of the facts set forth herein. Is that
     17 not. If they weren't or if it was unclear at any point               17 accurate?

     18 what the design should have been, it was Yuanda's                    18        A.    Yes.

     19 responsibility as the designer to ask the question what              19        Q.    In paragraph or statements 6 through 12, you
     20 is the proper deflection.                                            20 go through a very detailed explanation of the prime
     21        Q.     Whitestone has a responsibility to Sciame to           21 contract and the administrative dispute resolution
     22 design the system; correct?                                          22 process. It's my understanding from your prior — your
     23       A.      Yes.                                                   23 testimony earlier today you have not seen the prime
     24       Q.      And Whitestone has a responsibility to Sciame          24 contract; is that correct?

                                                                  Page 115                                                                Page 117

      1 to ask the question about deflection; correct?                        1        A.    I'm sorry?

      2       A.     As — when take into account our contract                 2        Q.    It's my understanding from your testimony

      3 direct with Sciame, yes, Whitestone is responsible, but               3 earlier today you had not seen the prime contract; is

      4 Whitestone hired Yuanda as the consultant to do that work             4 that correct?

      5 for us.                                                               5        A.    Between? Between whom?

      6       Q.     Did Whitestone ever ask Sciame what the                  6        Q.    The prime contract as I understand it is

      7 maximum deflection was at the WT-3 clerestory?                        7 between the owner and Sciame.
      8       A.     Did Whitestone — Whitestone never                        8        A.    Okay. I — yes, my recollection, I've never

      9 specifically asked that question, no.                                 9 seen it.
     10             MR. GILL: Okay. I'd like to take a break                 10        Q.    Okay. If you turn to statement 14 which is

     11 now.                                                                 1 1 on Page 4 of Exhibit 27 and read that to yourself, and

     12             MR. CARB ONE: How long?                                  12 I'm going to have you — when I direct you to a

     13             MR. GILL: Five minutes.                                  13 statement, I want you to read it to yourself.
     14             THE VIDEOGRAPHER: We'll go off record, 11:41. 14                   A.    Okay.

     15                        (WHEREUPON, a break was                       15                        (Witness peruses document.)
     16                        taken.)                                       16             Okay. I've read it.

    17                We're back on the record at 1 1 :49.                   17        Q.    Okay. You state in this that — in part,
    18 BY MR. GILL:                                                          18 that the construction documents were 100 percent

    19        Q.     I want to talk about the affidavit or                   19 complete, meaning that the builder could construct the
    20 declaration you provided in support of Whitestone's                   20 project to 100 percent completion without any deviation
    21 motion for summary judgment, so if you could look at                  21 from the plans. Did you review the construction

    22 Exhibit 27.                                                           22 documents when Whitestone received them?

    23        A.     Okay.                                                   23        A.    Prior to bid?
    24        Q.     Do you recognize this document? Have you                24        Q.   Yes.


                                                                                                                      30 (Pages 114-117)
                                                             Veritext Legal Solutions
    www.veritext. com                                                                                                         888-391-3376
  Case l:20-cv-01006-GHW
  Case 1:20-cv-01006-GHW                        Document 128-7
                                                Document 121-28              Filed
                                                                              Filed07/23/21
                                                                                    07/02/21 Page
                                                                                              Page32
                                                                                                   32ofof48
                                                                                                          48



                                                            Page 118                                                             Page 120

     1   A.    Not that I remember.                                      1         Okay.
  2      Q.    Who at Whitestone reviewed the construction              2     Q.   Is that a statement that you have personal

  3 documents?                                                          3 knowledge of?

  4      A.    This would have been Phil Carvelas.                      4     A.   Personal knowledge at — at the time — at

  5      Q.    So what is the basis of your statement,                  5 the time in ~ at the time of April 2014?

  6 your — based on your personal knowledge that Whitestone             6     Q.   Well, you signed these — okay. Let me ~

  7 reviewed them and they were 100 percent complete?                   7 let me clarify. These were submitted in November 2020,
  8      A.    Because that's simply the way things work.               8 and so in November 2020 you are stating as fact the
  9 That's -- that's the — that's — that's industry                     9 statement in 15.
 10 standard.                                                          10     A.   Yes.

 11      Q.    That the construction documents are 100                 11     Q.   In November 2020, was that an accurate
 12 percent complete?                                                  12 statement?

 13      A.    That they're supposed to be, yes.                       13     A.   It was an accurate statement at ~ at April

 14      Q.    I understand they're supposed to be, but this           14 2014 that when we commenced that that was the assumptior .

 15 is a statement of fact that you say Whitestone reviewed            15     Q.   Okay. What anticipated minimum changes did

 16 them and the documents were 100 percent complete. You              16 you expect?

 17 don't know that as a fact. You're basing it on                     17     A.   That's — that's very difficult to -- to
 18 conversations with Phil; right, or someone else?                   18 qualify or to describe. It's — I would say you probably

 19      A.    No. I'm basing that upon — that's un —                  19 base that upon a percentage of the contract — of the
 20 it's industry standard, that when you provide a bid that           20 original contract value.
 21 you're providing a bid against drawings that are supposed          21     Q.   Okay. What percentage is it? How do you

 22 to be 100 percent completed.                                       22 define minimum change?

 23      Q.    It was intended that the drawings be 100                23     A.   In my opinion, it would be one to two percent
 24 percent complete?                                                  24 shooting from the hip, I guess.

                                                            Page 119                                                            Page 121

  1      A.    Yes.                                                     1     Q.   Were the WT-3 clerestory not ~ sorry. So

  2      Q.    Okay. Do you know if they were 100 percent               2 for all of the curtainwall, all the work that Yuanda was
  3 complete?                                                           3 going to perform not counting this later change, what
  4      A.    I guess it depends on your definition of                 4 were the total percentage of changes that occurred during

  5 complete, meaning complete enough to provide a hid to or            5 construction?

  6 complete enough to build against.                                   6     A.   I don't know. I can't answer that.

  7      Q.    What did you mean in statement 14 when you               7     Q.   Was it more than one or two percent?
  8 said they were 100 percent complete?                                8     A.   I am — I — I have ~ I have no idea. I

  9      A.    Meaning to bid.                                          9 can't answer that. I don't have — I never saw that
 10      Q.    They were not 1 00 percent complete to be               10 information.

 1 1 constructed to then?                                              11     Q.   Who would have that information?
 12      A.    Well, they never are because it's — it's —              12     A.   I guess Phil Carvelas would.

 13 I don't think there's ever been any job in the history of          13     Q.   If you can turn to statement 19. Read that

 14 construction that there's never been a change to a — to            14 to yourself.

15 a contract document.                                                15                    (Witness peruses document.)
16       Q.    Quite frankly, I was surprised to see the               16     A.   Okay.

17 number 100 percent complete in your statement of facts              17     Q.   Okay. And I'm asking for clarity on this
18 because you're absolutely right. Things happen. Things              18 because I'm confused. This ~ the way this reads to me

19 change. Things don't — aren't the way they are drawn.               19 is that Whitestone and Yuanda did all of the work listed
20 Architects can draw anything. I get that.                           20 here cooperatively. So ~ but it's my understanding that

21            So turning to statement 15, can you read that            2 1 actually Yuanda did the work regarding preparing

22 to yourself?                                                        22 submittals, drawings and materials needed to obtain

23       A.    "Whitestone commenced work on the project — "           23 approval. Is that accurate?

24                       (Witness peruses document.)                   24     A.   Yeah, for their — for their scope of work


                                                                                                            31 (Pages 118-121)
                                                      Veritext Legal Solutions
www.veritext. com                                                                                                     888-391-3376
      Case 1:20-cv-01006-GHW
      Case l:20-cv-01006-GHW                              Document 128-7
                                                                   121-28 Filed
                                                                           Filed07/23/21
                                                                                 07/02/21 Page
                                                                                           Page33
                                                                                                33ofof
                                                                                                     4848


                                                                     Page 122                                                                  Page 124

          1 that they were hired to do, yes.                                         1 which is Exhibit 6. Do you know what the architect or
         2      Q.     Okay. And that Whitestone and not Yuanda was              2 its consultant was talking about when it talks ahout
         3 working to construct and install the curtainwall?                     3 concern was previously noted in the 20 1 4 prior submittals

      4         A.     I don't get — I don't get that question.                  4 to verify the larger movement joint to accommodate roof

         5      Q.     Well, it says — the second part is: "And                  5 deflection?
         6 thereafter, to construct and install the project's                    6        A.     Specifically what he's referring to I don't

      7 curtainwall system including but not limited to the WT-3                 7 know.
         8 clerestory." Do you see that?                                         8        Q.     Did you do anything to ask or investigate

      9        A.      Yes.                                                      9 what the architect meant regarding that comment?
     10         Q.    And who was responsible for the construction              10        A.     I'm not ~ I'm not even — like I said, I'm

     1 1 and installation of the project's curtainwall system?                  1 1 not even aware of that comment, so I can't — I can't
     12        A.     It was — it was the responsibility of Yuanda              12 answer that question. I'm not even — I don't even know

     13 to design and fabricate it and for Whitestone to — to                   13 what — what comment he's referring to.

     14 install.                                                                14        Q.    If you can turn to Exhibit 6. In the yellow

     15        Q.     Did White — or did Yuanda have any                        15 box on the first page of Exhibit 6, there are four noted

     16 responsibility for the installation of the curtainwall                  16 items or noted comments or questions.
     17 system?                                                                 17        A.    Yes.
     18              MR. CARBONE: Objection.                                    18        Q.    The second one appears to be the one you're
     19 BY THE WITNESS:                                                         19 referring to in your declaration. So do you recall ever
     20        A.     At the original installation, no.                         20 reading that comment on the RFI, Exhibit 6?

     21 BY MR. GILL:                                                            21        A.    You mean — do you mean the comment on the

     22        Q.     If you can turn to statement 23 on Page 7.                22 RFI or the comment he's referring to originally?

     23        A.     Okay.                                                     23        Q.    The comment on the RFI.

     24        Q.     Read that to yourself, please.                            24        A.    I don't specifically remember reading this

J
                                                                   Page 123                                                                    Page 125

      1                          (Witness peruses document.)                     1 comment on this RFI.

      2        A.     Okay.                                                      2        Q.    Do you remember any communication between yoi

      3        Q.     In statement 23 you say at the end, the last               3 and Sciame or Perkins Eastman regarding previous concerns
      4 half is: "There were no obvious and unambiguous                          4 expressed by the architect or the architect's consultant?

      5 corrections noted with respect to any — to the — "                       5             MR. CARBONE: Just for clarity, when you say
      6 sorry — "with respect to the ability of the WT-3                         6 you, you mean Mr. Grzic —

      7 clerestory system to accommodate movement." Is that an                   7             MR. GILL: I'm not talking about —

      8 accurate statement?                                                      8             MR. CARBONE: — personally?

      9        A.     Yes.                                                       9             MR. GILL: Yes.

     10        Q.     What do you mean by no obvious and                        10             MR. CARBONE: Personally?

     1 1 unambiguous corrections noted?                                         11             MR. GILL: Yes.

     12        A.     At that time the architect never — never                  12             MR. CARBONE: Okay.

     1 3 indicated the — the proper deflection of 3 .4 inches at                13 BY THE WITNESS:

     14 that point, at that time in this submittal.                             14       A.     Not that I — not that I'm aware of, no.

     15        Q.     For the record, we're talking about the                   15 BY MR. GILL:

     16 second submittal, the make corrections noted —                          16        Q.    Is there anything that you know of, know
     17        A.     Yes.                                                      17 about their concerns, meaning Perkins Eastman, Sciame or
     18        Q.     --comments?                                               18 the consultant, other than what's actually stated in this
     19              If you can look at statement 28 on the next                19 document?
    20 page, Page 8. Read that to yourself, please.                             20       A.     Which document?

    21                          (Witness peruses document.)                     21       Q.     The RFI, Exhibit 6.

    22         A.     Okay.                                                     22       A.     Okay. So repeat that question then one more

    23         Q.     In your answer, you quote from the RFI                    23 time.

    24 response, and you may want the RFI, you know, response                   24       Q.     Do you have any understanding or information


                                                                                                                         32 (Pages 122 - 125)
                                                            Veritext Legal Solutions
    www.veritext.com                                                                                                              888-391-3376
      Case l:20-cv-01006-GHW
      Case  1:20-cv-01006-GHW Document
                              Document 121-28
                                       128-7                                   Filed
                                                                                Filed07/23/21
                                                                                      07/02/21 Page
                                                                                                Page34
                                                                                                     34ofof48
                                                                                                            48



                                                              Page 126                                                                   Page 128

         1 regarding Sciame, Perkins Eastman or the consultant'^ 1 Sciame - Sciame to Whitestone." What direction are you
      2 concern other than what's stated in the Exhibit 6?                 2 referring to?
      3       A.     Not really.                                           3     A.      That the system is rejected.
      4       Q.     Do you ~ did you do anything to investigate           4     Q.      I understand. But the direction came ~ was

      5 this statement in Exhibit 6?                                       5 received in some way. So is that the May 3rd, 2019

      6       A.     Me personally?                                        6 e-mail or was there something else? And before you

      7       Q.     Yes.                                                  7 answer, that May 3rd e-mail is Exhibit 8.
      8       A.     No.                                                   8     A.      Exhibit 8?
      9       Q.     Do you know if anyone at Whitestone did              9      Q.      Yes.

     10 anything to investigate that comment?                            10      A.      Yes, most likely it refers to Exhibit 8, yes.
     11       A.     Not definitively, no, but they — not                11      Q.      Okay. Were there any other directions that
     12 definitively, no.                                                12 you were referring to from Sciame that Whitestone needs
     13       Q.     And then you said but. I missed what you            13 to create — perform remedial repairs?
     14 said.                                                            14      A.      I am not aware of any other one.

     15       A.     Yeah, I -                                           15      Q.      Okay. Now, is the last half of that
     16       Q.     They should have or they shouldn't?                 16 statement also correct that Sciame was directing

     17       A.     No. My answer's I definitively ~ no, that's         17 Whitestone to make changes to the "previously installed
     18 it. I definitively do not know if anybody looked into            18 WT-3 clerestory structural members to he modified in the

     19 this, no.                                                        19 field"? Is that an accurate statement?
     20       Q.     Okay. If you can read statement 29 to               20      A.      That ~ say that question one more time,

     21 yourself in Exhibit 27 on Page 8.                                21 please.

     22       A.     You said 27 or 29?                                  22      Q.      I just want to know if the last half of that

    23        Q.     No. No. Sorry. I know a lot of numbers.             23 sentence is accurate, that Sciame directed Whitestone

    24 Exhibit 27-                                                       24 that the previously installed WT-3 clerestory structural

                                                              Page 127                                                                  Page 129

      1      A.     Oh, okay.                                             1 members be modified in the field?

      2      Q.     — your declaration, on Page 8, paragraph 29.          2     A.    No, I don't think Sciame ~ quote Sciame

      3      A.     Okay.                                                 3 didn't specifically say to — Sciame does not — would
      4                         (Witness peruses document.)               4 not have told us the means and methods of what to do or

      5            Okay.                                                  5 how to do it. It would have been our responsibility to

      6      Q.    The second sentence you state: "Our position           6 propose a remediation, and the architect of record would

      7 was that the architect's submittal disposition" then it           7 have to approve it, and then the means and methods of —
      8 continues. I just — question about our position. Are              8 of — of finishing that remediation would be up to us, so
      9 you referring to the combined position of Yuanda and              9 technically your — the answer — the technical answer to

     10 Whitestone or are you talking about Whitestone's                 10 your question is Sciame did not direct us to modify it in

     11 position?                                                        11 the field.

     12      A.    Well, our appears to be referencing                   12     Q.    It was Whitestone's means and methods on how

    13 Whitestone and Yuanda in the sentence before, so I would          13 that modification or remediation was to he accomplished?

    14 say Yuanda and Whitestone.                                        14     A.    Along with Yuanda because Yuanda prior ~

    15       Q.    Okay. And so it's your understanding and              15 provided us with the drawings of what they would approve

    16 position that Yuanda was permitted to fabricate the WT-3          16 of the changes to their system.

    17 clerestory based on the second submission as long as they         17     Q.    If you can turn to the next page and read
    18 complied with the comments that the architect provided;           18 statement 32 to yourself.

    19 is that accurate?                                                 19                        (Witness peruses document.)
    20       A.    Yes.                                                  20     A.    Okay.

    21       Q.    Okay. If you can look at statement 30 on the          21     Q.    You state — the last half of the first

    22 same page.                                                        22 sentence says: "Whitestone was required under the
I   23       A.    Okay.                                                 23 administrative dispute resolution process to correct the
    24       Q.    You say: "In a — in a direction by                    24 work immediately." Is that — where is that requirement


                                                                                                                  33 (Pages 126 - 129)
                                                        Veritext Legal Solutions
    www.veritext. com                                                                                                      888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW Document
                             Document 121-28
                                      128-7                                     Filed
                                                                                 Filed07/23/21
                                                                                       07/02/21 Page
                                                                                                 Page35
                                                                                                      35ofof48
                                                                                                             48



                                                                Page 130                                                              Page 132

      1 of Whitestone stated?                                               1     Q.     I only ask because you said this is a life
      2     A.    That would be somewhere in the contract                   2 safety issue.

      3 between Whitestone and Sciame.                                      3           You state in that same sentence that Yuanda
      4     Q.    Is that in the prime contract or the                      4 agreed to get paid later. What is your factual basis

      5 subcontract?                                                        5 that Yuanda agreed to get paid later?
      6     A.    I don't know off the top of my head. I'm not              6           MR. CARBONE: I'm going to object to the ~

      7 sure.                                                               7 BY THE WITNESS:

      8     Q.    Is that the requirement that Whitestone                   8     A.     You know -

      9 perform work under protest? Is that tied to the same                9          MR. CARBONE:         I'm going to object to the

     10 thing?                                                             10 form. I don't think that's what it says.

     11     A.    Yeah. I would — yeah, they're related.                   11          MR. GILL: Okay. I'll read it again into the

     12     Q.    Are you — do you know whether the purchase               12 record.

     13 order Terms and Conditions require that Yuanda perform             13          MR. CARBONE: Sure.

     14 work under protest?                                                14 BY MR. GILL:

     15     A.    That's my understanding, yes.                            15     Q.     "Yuanda was aware of the need to fix now and

     16          MR. CARBONE: Mr. Gill?                                    16 agreed to get paid later (if at all) pending the outcome

     17          MR. GILL: Yeah.                                           17 of the dispute resolution process." So what is your
     18          MR. CARBONE: Mr. Gill, our lunch came, so                 18 basis for saying Yuanda agreed to get paid later?

     19 whenever it's good for you to break.                               19          MR. CARBONE: Same objection.
    20           MR. GILL: Let me finish up on this statement              20 BY THE WITNESS:

    2 1 then we can take a break.                                          21     A.     That was - it didn't come through.
    22           MR. CARBONE: Sure.                                        22          MR. GILL: I heard it. Yeah, it came through.

    23                                                                     23          THE WITNESS: Oh, okay.

    24 BY MR. GILL:                                                        24 BY THE WITNESS:

                                                                Page 131                                                              Page 133

      1     Q.    In this last statement, paragraph 32 on Page              1     A.     Okay. That's based upon our purchase order

     2 9, you state: "Yuanda was aware of the need to fix now               2 which we feel that it states that Yuanda's held to the

     3 and agreed to get paid later (if at all) pending the                 3 same Terms and Conditions as we are to the owner

     4 outcome of the dispute resolution process." What is your             4 regarding disputed - disputed work, saying that Yuanda

     5 basis that — to say that Yuanda was aware of the need to             5 is bound to those same conditions to fix it now and -
     6 fix now?                                                             6 and to — to get compensated at a later date pending the
     7     A.     We — Whitestone told Yuanda that this is —                7 outcome of the dispute resolution process.

     8 that it needs to be fixed now. This is — we cannot                   8 BY MR. GILL:

     9 delay fixing this because it's a — one, it's a life                  9     Q.     You're — you're not referring to some

    10 safety issue; and, two, by contract we need to fix it now           10 communication that occurred after January 2017 where

    1 1 even though we disagree with the owner's stance that it            1 1 Yuanda said we agree to get paid later?

    12 is not an extra.                                                    12     A.     No, I'm not aware of Yuanda ever saying that

    13     Q.     What does — what do you refer to or the time             13 tome.

    14 frame of now? Because this was raised in January 2017.              14          MR. GILL: That's it on this. We'll take a

    15 The work occurred in August/September of 2020, so what is 15 break. What do you need, half hour?
    16 the — what do you mean by now?                                      16          MR. CARBONE: Half an hour's good.

    17     A.     ASA — as soon as possible I would say.                   17          MR. GILL: Okay. Sounds good.

    18     Q.     Okay. Was the building shut down between                 18          THE VIDEOGRAPHER: Off the record, 12:15.

    19 January 2017 and the time that the remediation was                  19                     (WHEREUPON, a break was

    20 completed?                                                          20                     taken.)

    21     A.     Due to COVID, I believe so.                              21            We're back on the record at 12:49.

    22     Q.     Was it shut down prior to COVED, prior to                22 BY MR. GILL:
i
    23 February 2019 -- 2020? I'm sorry.                                   23     Q.     Okay. Still looking at Exhibit 27, your

    24     A.     20 -- not that I'm aware of. I do not know.              24 declaration, if you can look at Page 13, statement 44 and

                                                                                                                  34 (Pages 130- 133)

                                                         Veritext Legal Solutions
    www.veritext. com                                                                                                      888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                        Document 128-7
                                                             121-28 Filed
                                                                     Filed07/23/21
                                                                           07/02/21 Page
                                                                                     Page36
                                                                                          36ofof48
                                                                                                 48



                                                                  Page 134                                                               Page 136

         1 read that to yourself, please.                                      1 connection of the WT-3; correct?

      2                        (Witness peruses document.)                    2     A.     Yes.
(
      3        A.   Okay.                                                     3      Q.     That included new details for that head
      4        Q.   In this statement, you say that: "Whitestone              4 connection; is that accurate?

      5 informed Yuanda that the right to seek additional                     5     A.     Yes.

      6 compensation was specifically preserved." Did you have                6      Q.    It included new structural calculations for

      7 any discussions with Yuanda regarding the right to seek               7 that connection?
      8 additional compensation whether that was specifically                 8     A.     I believe so, yes.
      9 preserved?                                                            9     Q.     Yuanda did, in fact, provide design services
     10        A.   I had discussions with Yuanda telling them               10 for that new connection, didn't it?
     1 1 yes, that we will — that we have the right to — to go               11     A.     Yes, they did.
     12 after this extra and that we fully intend to.                        12     Q.     They — they redesigned the connection
     13        Q.   Okay. What do you mean by was specifically               13 detail?

     14 preserved by Whitestone's timely filing of the notice of             14     A.     I'm not sure if they redesigned it from

     15 dispute?                                                             15 scratch or if someone from my office proposed to them

     16       A.    The contract ~ the contract -- the contract              16 what — what we felt would be best in the field to do and

     17 requires us to file a notice of dispute and a description            17 they just reviewed it and agreed to it, said yes, go
     18 of dispute whenever there's a dispute arises as to extra             18 ahead.

     19 work and that those notices were filed with the                      19     Q.     Well, they provided ~
     20 construction manager, Sciame.                                        20     A.     They ~

     21       Q.    Okay. And was that in the subcontract                    21     Q.     They provided the drawings?

     22 between Whitestone and Sciame or the prime contract, the             22     A.     Yeah, they provided the actual drawings and

     23 requirement?                                                         23 the calculation, yes.
    24        A.    I don't remember which one it was in. I                  24     Q.     And they provided engineer stamped

                                                                  Page 135                                                               Page 137

      1 don't know.                                                           1 calculations?

      2       Q.    And then the second sentence at the very                  2     A.     Yes.

      3 bottom of the page says: "Whitestone further urged                    3     Q.     So Yuanda did provide work — remediation

      4 Yuanda to complete the remediation work under protest."               4 with respect to this new connection?

      5 Did you have conversations directly with Yuanda regarding             5     A.     They provided some services, yes.
      6 Yuanda's requirement to perform work under protest?                   6     Q.     Okay. If you can look at statement 45 and

      7       A.    I talked to Yuanda directly, and I believe                7 read that to yourself.
      8 that was mentioned.                                                   8                      (Witness peruses document.)

      9       Q.    Okay. When did you ™ if you recall, when                  9     A.     Okay.

     10 did you tell Yuanda that it needed to perform remediation            10     Q.     My question relates to the — what you see in

     11 work under protest?                                                  1 1 the second line where — the "remediate the purportedly
     12       A.    I -- the exact dates or even the general time            12 misfabricated previously installed clerestory system."

    13 line I don't even know. I can't even say. Prior to                    13 Are you referring to when you say misfabricated what we
    14 us — prior to us commencing with the actual physical                  14 discussed earlier about the misfabrication, that it was

    15 work.                                                                 15 the entire system that was misfabricated?

    16        Q.    In this statement what remediation work are              16           MR. CARBONE: I object to form.

    17 you referring to?                                                     17 BY THE WITNESS:

    18        A.    What remediation work? That we -- 1 don't                18     A.     Can you ask the question one more time?

    19 know if I can technically tell you. I think some --                   19 BY MR. GILL:
    20 some — some of the steel in WT-3 was replaced or added                20     Q.     Okay. What misfabricated components of the

    21 to allow — to allow more deflection in the system.                    21 WT-3 clerestory system are you referring to in this

    22 That's the best I could describe it as.                               22 statement?

    23        Q.    The remediation work required by Sciame's                23     A.     Misfabricated means originally fabricated
    24 rejection included redesign of that connection, the head              24 along — misfabricated according to the new design


                                                                                                                   35 (Pages 134 - 137)
                                                        Veritext Legal Solutions
    www.veritext. com                                                                                                       888-391-3376
         Case l:20-cv-01006-GHW
         Case 1:20-cv-01006-GHW                       Document 121-28
                                                      Document 128-7                Filed
                                                                                     Filed07/23/21
                                                                                           07/02/21 Page
                                                                                                     Page37
                                                                                                          37ofof48
                                                                                                                 48



                                                                   Page 138                                                                Page 140

          1 criteria, so the — the best I can answer that is the                1 hire us to do it or any of those means.
      2 entire system is — is misfabricated. I can't point out                 2        Q.    Did Whitestone direct Yuanda to come up with

      3 any specific component of the system that would be                      3 a new design for the connection?
      4 misfabricated.                                                         4        A.    Once again, I'm not sure if they came up with

      5         Q.    Was any part of the WT-3 clerestory                       5 the design themselves or if we proposed the design.
      6 misfabricated based on the information that Whitestone                 6        Q.    My question is did Whitestone direct Yuanda

      7 had or Yuanda had as of December 31st, 2016?                           7 to come up with a new design.
      8         A.   Is that date — that date refers to what ~                 8        A.    I don't know because I — like I said, we

      9 what happened on that date specifically?                               9 could have proposed the design to them.
     10         Q.   Nothing. It's three weeks before the RFI was             10        Q.    Did Whitestone direct Yuanda to come up or

     1 1 issued. So at any time —                                             1 1 provide structural calculations?
     12         A.   Oh.                                                      12        A.    Yes.

     13         Q.   — prior to the issuance of the RFI was                   13        Q.    Did Whitestone direct Yuanda to fabricate the

     14 the — is it your opinion whether the WT-3 clerestory was              14 new connection or the new brackets?

     15 misfabricated?                                                        15        A.    Yes.

     16        A.    We were not aware of any reason for it to be             16        Q.    Did Whitestone direct Yuanda to provide
     17 misfabricated at that time.                                           17 technical support during the remediation?
     18         Q.   I'm not asking whether you were aware. I'm               18        A.    Yes.

     19 saying as you sit here today do you have an opinion about             19        Q.    Did Whitestone, in fact, come up with a new
     20 whether the system was misfabricated based on the                     20 design whether it was based on a suggestion or not?

     21 information known as of the date of the RFI.                          21        A.    Once again, are you asking if we came up with

     22        A.    No. I'm sorry. Based on — upon that —                    22 the design?

     23 that date prior to that RFI; correct?                                 23        Q.    I probably ~ I misspoke. I'm sure I

     24        Q.    Correct.                                                 24 misspoke.

                                                                   Page 139                                                                Page 141

      1        A.    Yes, prior to their RFI, no. You have my                  1             Did Yuanda come up with a new design whether
      2 answer.                                                                2 or not it was based on a suggestion from Whitestone?
      3        Q.    Sorry. There's a lot of yes, no and dates                 3        A.    Yes.

      4 and things like that, and I'm not trying to trap you or                4        Q.    Did Yuanda actually provide engineer stamped
      5 trick you.                                                             5 calculations?

      6        A.    No, I understand.                                         6        A.   Yes.

      7        Q.    As date of the RFI or as of the date before               7        Q.   Did Yuanda actually offer to fabricate the
      8 the RFI, you agree that Yuanda's design ~ Strike that.                 8 new connections?

      9              You agree that none of the components were                9        A.   Did they?
     10 misfabricated?                                                        10        Q.   Offer to fabricate.

     11        A.    Yes. That was our — that was our                         11        A.   I'm not sure. I'm not sure if they ever

     12 understanding, yes.                                                   12 offered to fabricate it.

     13        Q.    If you look at statement 49 on Page 14.                  13        Q.   Did Yuanda ever offer to provide technical
     14 Please read that to yourself.                                         14 assistance during installation of the new connection?

     15                      (Witness peruses document.)                      15     A.      If they ever directly offered technical

     16        A.    Okay.                                                    16 assistance I'm not — I cannot say. If it would have
     17        Q.    What -- you say that Yuanda refused to do any            17 been inferred, I — that's a different question I would

     1 8 work to correct the WT-3 clerestory system as directed by            18 say.

     19 Whitestone. What work did Whitestone direct Yuanda to                 19        Q.   So isn't it true that Yuanda did not refuse
    20 perform?                                                               20 to perform any work? Yuanda did, in fact, refuse to

    21         A.    To actually perform the physical remediation,            21 perform installation work though?

    22 to provide the materials and to perform, physically                    22     A.      They refused to perform installation work,
I   23 perform the remediation whether through them directly or               23 but they also refused to provide material in a timely

    24 if they wanted to hire a third party or if they wanted to              24 manner which for us the direction was time is of the


                                                                                                                     36 (Pages 138 - 141)
                                                          Veritext Legal Solutions
    www. veritext. com                                                                                                         888-391-3376
     Case 1:20-cv-01006-GHW
     Case l:20-cv-01006-GHW                        Document 128-7
                                                            121-28 Filed
                                                                    Filed07/23/21
                                                                          07/02/21 Page
                                                                                    Page38
                                                                                         38ofof48
                                                                                                48



                                                               Page 142                                                               Page 144

      1 essence, and by the time they offered to provide the                   1     Q.     Have you seen this document before?
     2 material, we — we had to — by that time we already had               2        A.     I'm sure it's come across my desk before. I

     3 to make decisions to go to a local supplier which would                 3 don't specifically remember reviewing it but —

     4 have been faster because we had — we had ~ we had heat               4        Q.I only have a few questions. If you look at

     5 on us from the owner/Sciame to get this done.                        5 Page 5 of the Complaint, allegation paragraph 25. If you

     6      Q.    When did you make the demand that they                    6 could read that to yourself.

     7 provide material in a timely fashion?                                7                       (Witness peruses document.)
     8     A.     I — I do not know. I don't know. I do not                 8       A.      Okay.

     9 know.                                                                9       Q.     Do you know what written requests, Whitestone
 10        Q.     Was it prior to the — 2020?                              10 written requests this allegation refers to?

 11        A.     I do not know.                                           11       A.     Which specific ones, no, I do not know.
 12        Q.     When did Whitestone contact its local                    12       Q.     But you agree that if there was written

 1 3 supplier in order to get the brackets in a timely                     13 requests, demand design for engineer stamped drawings
 14 fashion?                                                               14 that Yuanda did, in fact, comply with those requests to
 15        A.     I do not know.                                          15 design and provide stamped drawings?
 16        Q.     So you really don't know whether or not                 16        A.     With that specific portion of the work
 17 Yuanda could have provided the brackets in a timely                   17 that — that they owed us, yes, but that was a miniscule
 18 fashion?                                                              1 8 amount to the total cost and effort of what it — of what
 19              MR. CARBONE: Objection to the form.                      19 it — of what was needed to actually do the remediation.
 20 BY THE WITNESS:                                                       20        Q.     If you can turn to the next page, Page 6, of
 21        A.     From my understanding of the situation, it              21 Exhibit 2. Read paragraph 29 to yourself.

 22 was Yuanda's stance up to the time we had to make the                 22                        (Witness peruses document.)
 23 decision, the final decision to go and actually order the             23        A.     Okay.
 24 material to do the work, it was my understanding that                 24        Q.     Starting on the second line and going to the

                                                              Page 143                                                                Page 145

  1 their stance at that point was they were not gonna                     1 third line, it says: "Yuanda has refused and/or failed

  2 provide anything else besides the drawings that they                   2 to positively respond to Whitestone's correspondence."

  3 already provided.                                                      3 Do you know what that refers to?

  4 BY MR. GILL:                                                           4        A.     I understand that as being failed to

  5        Q.     Approximately when was that decision made                5 positive — I take failed to positively respond, meaning

  6 that you had to deal with the local supplier?                          6 that Yuanda's refusing to — to partake in the
  7        A.     I do not know.                                           7 remediation work.
  8        Q.     Was it in 2020 or before 2020?                           8        Q.     Are you aware between January 2017 and

  9        A.     It was probably in — that we went — that we              9 October — August 2019 Yuanda was in communication wit!
 10 had to go with a local supplier, probably would have been             10 James Dearth regarding the remediation work?

 1 1 2020 1 would have to say.                                            11              MR. CARBONE: Objection.
 12        Q.     We looked at vendor's work, the definition of           12 BY THE WITNESS:

13 vendor's work, in the purchase order Exhibit 4, and feel               13        A.     I am not aware of any specific instances, no.

14 free to refer back to that. It's on the first page.                    14 BY MR. GILL:

15        A.      Of what?                                                15        Q.     Okay. So do you know what this allegation

16         Q.    Exhibit 4, the purchase order.                           16 regarding positive response means?
17        A.     Oh, Exhibit 4.                                           17        A.     My interpretation is that Yuanda was — was
18        Q.     Vendor's work does not include the definition            18 not agreeing to — to partake in the remediation of the
19 of installation of any component of the curtainwall                    19 work. That's what I understand that to mean.
20 system, does it?                                                       20        Q.     And by partake in the remediation do you mean

21        A.     No. In this sense, no.                                   21 pay for the installation of the new bracket?

22        Q.I want you to look at Exhibit 2 which is the                  22        A.     Yes, that's what it would mean to me.

23 Complaint.                                                             23        Q.     Was there anything else that Yuanda was

24        A.     Okay.                                                    24 refusing to do regarding the remediation?


                                                                                                                   37 (Pages 142 - 145)
                                                     Veritext Legal Solutions
www.veritext.com                                                                                                            888-391-3376
  Case l:20-cv-01006-GHW
  Case 1:20-cv-01006-GHW                                128-7
                                               Document 121-28               Filed
                                                                              Filed07/23/21
                                                                                    07/02/21 Page
                                                                                              Page39
                                                                                                   39ofof48
                                                                                                          48



                                                            Page 146                                                                Page 148

  1     A.    To me there was only three components. One                1      A.    No, I do not know.

  2 was to do the design which was miniscule compared to the            2      Q.     If you can turn to the last page of Exhibit

  3 other two. The second being provide material, and third             3 27, Page 15, and read the allegation or statement 53 to
  4 would be to either provide the labor or pay for the                 4 yourself.

  5 labor.                                                              5      A.     Twenty-seven you said?
  6     Q.    So a significant — based on your answer                   6      Q.    Exhibit 27, Page 15, statement 53.

  7 here, a significant portion of this was to provide the              7     A.      Statement 53?
  8 material in your mind?                                              8      Q.    Yes.

  9     A.    A significant portion?                                    9     A.     Okay.
 10     Q.    Of the remediation was to -- if not dollar               10                       (Witness peruses document.)
 1 1 amount, it was a significant obligation — was to provide          11           Okay.
 12 the additional or newly designed connections; is that              12     Q.     When did Whitestone complete the remediation

 13 accurate?                                                          13 project?
 14     A.    No, I would not say that. I'd say                        14     A.     I believe September or October of 2020.

 15 dollar-wise it was — it was not major. It was a                    15     Q.     Okay. Do you know when Whitestone knew the
 1 6 relatively minor portion and not only for dollars but in          16 final actual cost, direct cost incurred for that

 17 terms of — of obtaining the material because the                   17 remediation?
 18 material needed was — is something that any local                  18     A.I mean the exact to the dollar cost could

 19 supplier would be — would be easily able to do.                    19 vary even still to this day, but we knew what the
 20     Q.    What did Yuanda — did — Strike that.                     20 ballpark was or would have been probably within a month
 21          Did Yuanda provide a lead time or time it                 21 of finishing.

 22 would take for them to provide, fabricate and provide the          22     Q.     Why would the cost, actual direct cost,

 23 new connections?                                                   23 installation cost vary to this day?
 24     A.    I am not aware of that.                                  24     A.     Because it all depends. It's not a simple

                                                            Page 147                                                                Page 149

  1     Q.    You just are aware or believe that it would               1 this guy makes $20 an hour. It's this guy makes $20 an
  2 take too long to get?                                               2 hour with benefits and then what were the payroll costs
  3     A.    No.                                                       3 at that time, what was the other — FICA, what was the
  4          MR. CARBONE: Objection.                                    4 insurance at that time, so it's — it's — not that it's
  5          THE WITNESS: Do I answer?                                  5 a moving target, but it does take some time to find out

  6          MR. CARBONE: Yeah.                                         6 what the actual story is.

  7 BY MR. GILL:                                                        7     Q.     As of today, does Whitestone know what its
  8     Q.    Please. If you can.                                       8 actual direct costs incurred are for the remediation?
  9     A.    So say the answer — ask the question one                  9     A.     I believe we have a lot better idea of what
 10 more time.                                                         10 it costs now. Do I know what the exact cost is right
 11     Q.    I'm thinking of a better way to ask. It is               11 now? No.

 12 your opinion that the lead time or the — Strike that.              12     Q.     Okay. In your declaration, you say that

 13          It was your opinion or you got the impression             13 "Costs and expenses are no less than $400,000." Did you

 14 that it would take too long for Yuanda to get the                  14 believe that that was a correct statement when you made

 15 replacement parts to you so you could, you Whitestone,             15 it in November of 2020?

 1 6 could install them in a timely fashion?                           16     A.     Yes. We — yes.

 17     A.    I do not know if that's the case because I               17     Q.     Okay. If you can look to Exhibit 19. This
 1 8 don't know at what point Yuanda told us that they would           18 is an updated —

 19 provide the material. It could have been — as far as               19     A.     Hold on a second, please.

20 I — as far as I know it, they could have offered that at            20     Q.     Yep. Actually, if you can also look at

2 1 the point where we've already ordered the material from            21 Exhibit 17.

22 somebody else. I can't — I do not know.                             22                       (Witness peruses document.)
23      Q.    And you don't know when you actually ordered             23     A.     Okay.

24 the material?                                                       24     Q.     Okay. Exhibit 17 was produced by your


                                                                                                              38 (Pages 146 - 149)

                                                  Veritext Legal Solutions
www. veritext. com                                                                                                      888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                         Document 121-28
                                                     Document 128-7               Filed
                                                                                   Filed07/23/21
                                                                                         07/02/21 Page
                                                                                                   Page40
                                                                                                        40ofof48
                                                                                                               48



                                                                 Page 150                                                                Page 152

         1 attorney to me in the middle of October 2020. Do you see           1 overhead and profit of $33,000 as shown on Exhibit 19?
      2 the dollar amount on Page 1 of Exhibit 17 says that the              2        A.   Overhead is a cost of the — of the company.
      3 remediation summary for direct — or for Whitestone's                 3        Q.   Why does Yuanda owe Whitestone that?
      4 costs is $237,626.88?                                                4        A.   Because we believe that we were entitled to

      5       A.   Yes.                                                      5 the -- all the costs associated with this work, and

      6       Q.   Okay. Exhibit 19 was updated and provided to              6 overhead is associated — is a cost incurred by us.

      7 me last week, last Wednesday. You see the total dollar               7        Q.   What is the actual overhead for the costs
      8 amount is the same — 237 —                                           8 incurred for the 26 days of this remediation project?
      9       A.   Hold on.                                                  9        A.   Overhead — for us the way overhead is
     10       Q.   Pardon?                                                  10 calculated is usually just a percentage of the total cost
     11       A.   Okay. I'm sorry. Hold on. Okay. Look at                  11 of -- of the — of the work.

     12 Exhibit 19?                                                         12        Q.   I understand how it's generally calculated.
     13       Q.   Yeah. Do you see the dollar amount stated on             13 1 want to know your actual overhead costs for the 26 days

     14 the first page of 19 is exactly the same as the dollar              14 of the remediation project.

     15 amount stated on the cover page of 17?                              15        A.   That's the best answer I can give you is

     16       A.   Okay.                                                    16 overhead is generally calculated as a percentage of the

     17       Q.   You see it states $237,000?                              17 cost performed, so I — I'm not qualified to give you any
     18       A.   Yes.                                                     1 8 other answer other than that.

     19       Q.   Why in your declaration did you say                      19        Q.   Is anyone at Whitestone qualified to give an
     20 Whitestone's costs were no less than $400,000?                      20 answer as to what the actual overhead costs are?

     21       A.   Because at the time before we actually                   21        A.   My accountant, I guess.

     22 started the remediation work we thought the work would              22        Q.   Who is your accountant?

     23 have been more intensive where we had to actually remove            23     A.      Would he Anchin, Block & Anchin.

     24 a lot of the glass, but we were — luckily we were able              24        Q.   Does that $33,000 on the first page of
)
                                                              Page 151                                                                   Page 153

      1 to mitigate the costs for everybody and actually keep the            1 Exhibit 19 include profit, the 20 percent?

      2 glass in place and install due to the remediation as per             2     A.      Yes, that would include overhead and profit,

      3 the approved remediation drawings and calculations.                  3 yes.

      4       Q.   But Whitestone had already incurred the                   4     Q.      Why are you entitled to your profit from

      5 $237,000 on November 9th, 2020 when you submitted this               5 Yuanda for additional work required by errors and
      6 declaration. So why did the declaration say costs were               6 omissions?
      7 in excess of $400,000?                                               7     A.      Why? Because — well, I — I would make the
      8       A.   I do not know.                                            8 argument that doing this work took away from Whitestone

      9       Q.   Do you have an opinion whether this                       9 attending other contracted work and not paying attention

     10 remediation work that Whitestone performed, whether it              10 on those other contract — that other contracted work

     1 1 was warranty work or extras or punch list work or any of           1 1 which we should have been and — and losing out on profit
     12 the above or something different?                                   12 on that. That would be my argument.

     13       A.   No, it was not warranty work. It was not                 13     Q.      Why is that owed to Whitestone from Yuanda?
     14 punch list work. Whether it's a — an extra work due to              14     A.      Because — because it is our stance that

     15 errors and omissions from the architectural team, that I            15 Yuanda is responsible to do this remediation as — as —

     16 would agree with.                                                   16 until — until — at a time that we recoup the money from

     17       Q.   You would agree that it is an errors and                 17 the owner, if we recoup the money from the owner.

     18 omissions issue, therefore — I'm not sure I heard you.              18     Q.      The remediation was due to a design error and
     19 That's why I'm repeating. You would agree that it is an             19 omission in a design change; correct?

    20 errors and omissions, as a result of errors and                      20    A.       That's my personal opinion, yes.
    21 omissions, therefore, additional work?                               21     Q.      Okay. Where —
    22       A.    That's my personal belief, yes.                          22    A.       I'm -

    23       Q.    If it is errors and omissions additional                 23     Q.      Where in the purchase order does it say that

    24 work, why does Yuanda owe Whitestone Whitestone's                    24 Yuanda owed Whitestone Whitestone's overhead and profit


                                                                                                                   39 (Pages 150 - 153)
                                                        Veritext Legal Solutions
    www. veritext. com                                                                                                        888-391-3376
  Case l:20-cv-01006-GHW
  Case 1:20-cv-01006-GHW                          Document
                                                  Document 128-7
                                                           121-28 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page41
                                                                                        41ofof48
                                                                                               48




                                                               Page 154                                                               Page 156

      1 for remediation work?                                               1 liability and workmans' compensation.
     2     A.    It does not specifically say that as far as               2       Q.     How many total hours did Whitestone work in
     3 I'm aware.                                                           3 2020, man hours?
  4        Q.    With respect to the 18 percent for insurance              4       A.     I have — I have no idea.

  5 listed on Exhibit 19, James Dearth testified that he was               5       Q.     What percentage of Whitestone's total man

  6 informed to add 18 percent but he does not recall who                  6 hours worked was this remediation project?

  7 told him. Did you tell him to add 1 8 percent to this                  7       A.     Of our direct labor?
  8 number for insurance?                                                  8       Q.     Yeah.

  9        A.    No. That probably came from our — probably                9       A.     Miniscule probably.
 10 from our ~ our controller, CFO.                                       10       Q.     What percentage of Whitestone's revenues is

 11        Q.    How much in insurance did — Strike that.                 1 1 the $102,000 for man hours for the remediation for 2020?
 12             How much were Whitestone's actual insurance               12       A.     The total revenue would be absolutely

 13 costs during the 26 days of remediation?                              13 minimal, but the thing is the vast, vast majority of our

 14        A.    I'm sure — I'm sure the breakdown that we                14 work is — is — is owner provided insurance, and this is

 15 were — that we've given you is pretty accurate, that                  1 5 not the case on this job, so even though the total man

 16 that is a very — that is an accurate portrayal of what                16 hours or the total billing is absolutely miniscule

 17 our insurance cost was.                                               17 compared to our total, its proportion of the billable
 18        Q.   How much were Yuanda's actual insurance costs             18 work that requires us to provide insurance is actually a

 19 during the 26 days of remediation?                                    19 lot, lot more than what our total would be, so . . .
 20        A.   Yuanda's?                                                 20       Q.    What was the total number of man hours that

 21        Q.   I'm sorry. How much was Whitestone's actual               21 you had to provide insurance for in 2020?

 22 insurance — insurance costs?                                          22       A.    I do not know. I do not know.

 23        A.   Oh, according to this calculation, it was                 23       Q.    Do you know an approximate percentage of this
 24 36,248.                                                               24 remediation project compared to the total number of man

                                                               Page 155                                                              Page 157

  1       Q.    Is there any documentation to support that                 1 hours for which you had to provide insurance?
  2 $36,248?                                                               2       A.    I — I wouldn't — I wouldn't know. I

  3       A.    In this —                                                  3 wouldn't be able to guess.

  4       Q.    None was provided I'll tell you. Does                      4       Q.    If you look at the last page of

  5 White — does Whitestone have any documentation to                      5 Exhibit 19 -

  6 support that 18 percent for insurance.                                 6            MR. CARBONE: Can I just interrupt you for a

  7       A.    I'm sure this number was not pulled out of                 7 second?
  8 thin air                                                               8            MR. GILL: Sure.

  9       Q.    How was it calculated?                                     9            MR. CARBONE: For whatever reason I

 10       A.    I don't know how it was calculated.                       10 disappeared from the gallery view. I don't know why.

 1 1 Basically probably the insurance — the insurance rates               11            MR. GILL: I think you accidentally hit turn

 12 that are indicated on our insurance policy.                           12 off — stop video, so —

 13       Q.    How much is Whitestone's annual premium for               13            MR. CARBONE: I — there we are.

14 insurance?                                                             14            MR. GILL: Yeah.

15        A.    I do not know that off the top of my head.                15            MR. CARBONE: Thank you.

16        Q.    Is it over $500,000?                                      16            MR. GILL: I didn't have a problem. I figured

17        A.    It could be.                                              17 it was a mistake. I wasn't going to make a big deal of
18        Q.    What percentage —                                         18 it.

19        A.    But this is also ~ this insurance also                    19            MR. CARBONE: You never — Adam, you never

20 includes general liability. I mean — I'm sorry —                       20 know.
21 workmans' comp which has nothing to do with the premium 21                           MR. GILL: I know. Hey, Don — and this can

22 it gets billed according to the amount of hours that your              22 be off the record, all of this from Mr. Carbone's

23 guys worked, so there's a set rate for every hour that                 23 statement until now.
24 the guys work, so this — this insurance includes general               24                       (Discussion had off the


                                                                                                                 40 (Pages 154 - 157)
                                                     Veritext Legal Solutions
www.veritext.com                                                                                                           888-391-3376
     Case l:20-cv-01006-GHW
     Case 1:20-cv-01006-GHW                       Document 128-7
                                                           121-28 Filed
                                                                   Filed07/23/21
                                                                         07/02/21 Page
                                                                                   Page42
                                                                                        42ofof48
                                                                                               48




                                                                Page 158                                                                Page 160

      1                     record.)                                            1    Q.     — where you are with the owner.
      2 BY MR. GILL:                                                         2            MR. CARBONE: I'm just going to object to your

      3    Q.     If you can look at the 12 lifted descriptions              3 form of summing up what he said because I disagree with
     4 or cost items on page 5788. Aside ~ except for line                   4 that, but go ahead.

     5 item 10 are there any costs listed here that are also                 5            MR. GILL: That's fine.
     6 included in the description of vendor's work as far as                6 BY MR. GILL:

  7 you know?                                                                7      Q.      If Whitestone does prevail against Sciame or
     8     A.     Item number 7 could be, item number 8 most                 8 the owner and it is found that the RFI includes new
  9 definitely and as — and maybe certain portions of item                   9 design criteria that was not previously known and
 10 11 possibly.                                                            10 Whitestone, therefore, recovers against Sciame or the

 11        Q.     The hardware?                                             1 1 owner, what is Whitestone going to do with the litigation

 12        A.     Yeah, I don't know what - it have to be more              12 against Yuanda?

 13 detail. I — but quite possibly 11.                                      13      A.     Assuming we recover prior to the — to the —

 14        Q.     You had mentioned in — a couple minutes ago               14 completing the litigation against Yuanda or assuming —

 1 5 when I was asking about the overhead and profit that to                15      Q.     Let's take it in two parts. Prior to?

 16 the extent that Whitestone is not able to recover from                  16      A.     If we recover from before Yuanda, then we

 17 Sciame in this dispute. I want to talk about very                       17 would settle ~ we would — I personally would see no
 18 briefly the dispute with Sciame. Do you know where                      18 reason to continue this. We would have to speak to

 19 Whitestone is in its process of pursuing its dispute with               19 Yuanda directly and say look, guys, this is what it is,
 20 Sciame or pursuing its claim?                                          20 let's make a decision, how we divvying this up and so
 21        A.     We've provided our notice of dispute and our             21 forth.

 22 description of dispute. The ball in court is in                        22       Q.     If — if Sciame or the owner came to you or

 23 Sciame/the owner, and it's been like that for a year and               23 if a court decided or the governor decided that

 24 a half unfortunately.                                                  24 Whitestone is entitled to $237,000 for this remedial

                                                               Page 159                                                                 Page 161

  1        Q.    In New York is there a process where the                   1 work, what happens to the litigation? What if they
  2 owner or the architect and a claimant have to proceed to                2 decide tomorrow that, what happens to the litigation that
  3 have some kind of administrative hearing to address the                 3 Whitestone has against Yuanda?
  4 dispute?                                                                4             MR. CARBONE: All right. Objection. You're

  5             MR. CARBONE: I'm going to object. Aren't you                5 asking him to speculate, but he just answered that the

  6 really asking him a legal question?                                     6 last question.

  7             MR. GILL: Honestly, I'm asking because I                    7            MR. GILL: He said he would settle up with

  8 don't know. I mean if he knows —                                        8 Yuanda, and I want to make sure ~ my follow-up question

  9             MR. CARBONE: I could tell you.                              9 was if Whitestone gets everything that they are — they
 10             MR. GILL: Okay. Well, we'll go off the                     10 believe they are entitled to ~ I don't understand what
 1 1 record later and you can tell me.                                     1 1 he means by settle up with Yuanda, so that was my —
 12             MR. CARBONE: Okay.                                         12 BY THE WITNESS:

 13             MR. GILL: If he doesn't know, then I'll move               13       A.     Well, the only —

 14 on.                                                                    14            MR. CARBONE: Hold on one second because it's

 15 BY THE WITNESS:                                                        15a mischaracterization of what he said because he said he

 16       A.     I don't — yeah, I'm not the proper person to              1 6 would approach Yuanda to see if they could work out a
 17 ask.                                                                   17 settlement. That's what he said.
 18 BY MR. GILL:                                                           18            MR. GILL: Okay.

 19       Q.     And the reason I'm asking — and I'll tell                 19            MR. CARBONE: Okay.

20 you. I'm not going to hide the ball. You said to the                    20            MR. GILL: Let me withdraw the question and

21 extent that your claim against Sciame or the owner is                   21 ask it a different way.

22 rejected Yuanda then you would feel owes Whitestone, so I 22
23 want to understand —                                                    23 BY MR. GILL:

24        A.     Correct. Yes.                                             24       Q.     If an administrator, the governor, Sciame,


                                                                                                                   41 (Pages 158 - 161)

                                                     Veritext Legal Solutions
www. veritext. com                                                                                                           888-391-3376
   Case l:20-cv-01006-GHW
   Case 1:20-cv-01006-GHW                          Document 128-7
                                                   Document 121-28                    Filed
                                                                                       Filed07/23/21
                                                                                             07/02/21 Page
                                                                                                       Page43
                                                                                                            43ofof48
                                                                                                                   48



                                                                  Page 162                                                                Page 164

      1 the owner before trial in this matter decides that                        1    Q.     Okay. The second to the last line of the
  2 Whitestone is entitled to the full amount it is seeking,                   2 statement about what Steven Grzic knows and will testify

   3 is there anything else that Whitestone wants from Yuanda?                 3 about, it says: "Breaches of the contract at issue." Do

  4         A.     I guess the only — I'm sorry, Donald. Oh.                   4 you see that?

  5 The only — the only remaining issue that I — that I can                    5       A.    Yes.

  6 think of at this moment that would have to be resolved                     6       Q.    And in your opinion, your lay opinion — I

  7 would be it's my understanding that Yuanda would owe                       7 don't want a —
  8 us — it's also — we are also entitled to our legal fees                    8      A.     Hold on. Hold on. Listen. Okay. Go ahead.

  9 according to the purchase order from Yuanda. As far as I                   9 I'm sorry.
 10 can tell — see right now, that should hypothetically we                  10        Q.    I want to know what you believe or how you

 1 1 settle up with the owner tomorrow, we get paid everything               1 1 believe Yuanda breached the contract.
 12 we're asking for, the only thing in question that would                  12       A.     That once the system was rejected by the

 13 remain would be if any legal fees would be reimbursed to                 13 owner/construction manager that once Yuanda was notified
 14 us.                                                                      14 by Whitestone and directed — and directed by Whitestone
 15        Q.      One of the things that your — the very first              1 5 to Yuanda to remediate that they refused to remediate it.
 16 exhibit I showed you, Exhibit 20, which is your — the                    16       Q.     And remediate in the way you just said is pay

 17 initial disclosures says that — talks about the                          17 for — actually perform or pay for the installation of
 18 aforesaid breaches on the contract, and I assume ~ I                     18 the new connection?
 1 9 know that wasn't written by you but that was ~ refers to                19       A.     Correct.
 20 breaches by Yuanda of the purchase order.                                20       Q.     And I want to make sure. I want to — I want

 21        A.      Where -what —                                             21 to — we've talked about a lot and gone — covered a lot

 22        Q.      It's the very —                                           22 of ground, and I want to make sure I understand your

 23        A.      Exhibit 20?                                               23 position, so I want to summarize.

 24        Q.      Exhibit 20 under the statement regarding your             24             And in summary, it's my understanding that

                                                               Page 163                                                                   Page 165

  1 knowledge. It's — the aforesaid breaches is literally                     1 you believe Yuanda's design of the WT-3 clerestory was

  2 the last line but it kind of — aforesaid refers to                        2 defective because it did not accommodate the 3.4 inches

  3 everything above that. Breaches of the contract at                        3 of movement that the architect disclosed?

  4 issue.                                                                    4       A.     Yes.

  5        A.      What page?                                                 5       Q.     But you agree that Sciame, the architect

  6        Q.      The first page.                                            6 and/or the consultant did not provide that design

  7              MR. CARBONE: Give me an opportunity to get                   7 criteria, the 3.4 inches, until it provided the response
  8 number 20. You say number 20 was his declaration?                         8 to RFI 1130?
  9              MR. GILL: It was — no, not the declaration.                  9       A.     Yes, but I'd like to clarify going back to
 10 It's the initial disclosure, the Rule 26 disclosure.                     10 your first comment. I — I — I — I agree that it's
 11              MR. CARBONE: Oh, okay.                                      1 1 rejected by Whitestone as — so inasmuch as it is

 12              MR. GILL: It was the first one —                            12 rejected by the ownership and — and the construction

 13              MR. CARBONE: All right. Let me see. No, I                   13 manager.

 14 know. I know exactly what it looks like. I just need to                  14       Q.     I — and just for clarification, I

 15 find it.                                                                 15 intentionally did not say rejected. I say that the

 16                          (Brief pause.)                                  16 clerestory was defective because of it did not

 17                No idea where it went. Do you mind if I                   17 accommodate the movement. Okay.
 18 look over his shoulder?                                                  18       A.     Well, I - 1 find - okay. So~

 19              MR. GILL: Go right ahead.                                   19       Q.     Okay. But — but that is true —

20               MR. CARBONE: Thank you.                                     20             MR. CARBONE: Wait. Wait. Wait. Adam, Adam,

21               MR. GILL: It's really just a question or two,               21 he was in the middle of — you're cutting him off. Let

22 so go right ahead.                                                        22 him finish his thoughts, please.

23               MR. CARBONE: Go ahead.                                      23

24 BY MR. GILL:                                                              24 BY MR. GILL:


                                                                                                                       42 (Pages 162 - 165)

                                                      Veritext Legal Solutions
www.veritext.com                                                                                                                 888-391-3376
          Case 1:20-cv-01006-GHW
          Case l:20-cv-01006-GHW                           Document 128-7
                                                                    121-28 Filed
                                                                            Filed07/23/21
                                                                                  07/02/21 Page
                                                                                            Page44
                                                                                                 44ofof
                                                                                                      4848


                                                                     Page 166                                                          Page 168

          1      Q.     Okay. Please finish.                                         1    MR. GILL: And I believe that they're

         2       A.     Okay. I — my stance is it is rejected by                 2 reserving signature. They did so last time.
         3 Whitestone to Yuanda inasmuch as it is — well, I'm                    3        MR. CARB ONE: Yes, we are reserving signature.

         4 sorry. What were the terms that you used, sorry, just so              4                    (The deposition concluded
         5 I can be on the record?                                               5                    at 1:36 p.m.)
         6       Q.     The question I asked and you said yes to —               6

         7 and feel free to correct me or clarify. I'm not saying                7
         8 it's set in stone. The question I asked is you believe                8
         9 that Yuanda's design of the WT-3 clerestory was defective             9

     10 because it did not accommodate the 3.4 inches of building               10
     11 movement.                                                               11

     12          A.     I feel that their design was defective                  12

     13 inasmuch as it is rejected by the owner and ~ and                       13

     14 Sciame.                                                                 14

     15          Q.     Do you have an opinion, you personally have             15

     16 an opinion whether the clerestory was defective because                 16
     17 it failed to accommodate the movement, the 3.4 inches of                17
     18 movement?                                                               18

     19          A.     Well, yes, it is defective if it failed to              19
     20 accommodate for the 3.4 inches of movement. In that-                    20

     21 in that sense, yes, it is defective.                                    21

     22          Q.     And you agree that Yuanda was not told by               22

     23 Sciame, the architect or the consultants that the                       23

     24 criteria was 3.4 inches of movement until after the RFI                 24
i
J                                                                    Page 167                                                         Page 169

      1       1130 response?                                                     1                SIGNATURE:
      2          A.     That I agree with, yes.                                  2 It was agreed by and between counsel and the parties that

      3          Q.     At the time that Whitestone completed                    3 the Deponent will read and sign the transcript of said

      4 installation of the WT-3 clerestory did Whitestone have                  4 deposition.

      5 any reason to know that the building movement needed to                  5

      6 accommodate 3.4 inches of movement?                                      6

      7          A.    At the time of?                                           7

      8          Q.     Completion of the original WT-3 clerestory               8

      9 installation.                                                            9

     10         A.     No, we were not aware of that 3 .4 inch                  10

     1 1 requirement as far as I know. I was not aware of it.                   11

     12         Q.     At the time that Whitestone completed                    12

     1 3 installation of the WT-3 clerestory, did you have any                  13

     14 reason to believe that the components that Yuanda                       14

     1 5 fabricated did not comply with the requirements of the                 15

     16 contract documents or purchase order?                                   16

     17         A.     No.                                                      17
     18               MR. GILL: That's all I have.                              18

    19                MR. CARBONE: You're done?                                 19

    20                MR. GILL: That's it.                                      20

    21                MR. CARBONE: Okay. Good.                                  21

    22                THE VIDEOGRAPHER: Like to go off the record?              22

    23                MR. GILL: Yep.                                            23

    24                THE VIDEOGRAPHER: Off the record at 1:36.                 24


                                                                                                                      43 (Pages 166 - 169)
                                                               Veritext Legal Solutions
    www.veritext. com                                                                                                       888-391-3376
          Case l:20-cv-01006-GHW
          Case 1:20-cv-01006-GHW                                         Document 128-7
                                                                                  121-28 Filed
                                                                                          Filed07/23/21
                                                                                                07/02/21 Page
                                                                                                          Page45
                                                                                                               45ofof
                                                                                                                    4848


                                                                                 Page 170                                                                              Page 172
          1   STATE OF ILLINOIS)
                                                                                                 1                        Veritext Legal Solutions
                          ) SS:
      2 COUNTY OFCOOK)                                                                                                       1100 Superior Ave
I
      3
                                                                                                 2                             Suite 1820
                      I, KELLY A. BRICHETTO, a Certified Shorthand
      4                                                                                                                    Cleveland, Ohio 441 14
              Reporter of said state, do hereby certify
                                                                                                 3                           Phone: 216-523-1313
      5
              that the within named witness, STEVEN GRZIC, was by me                             4 February 10, 2021
      6
              first duly sworn to testify the truth, die whole truth
                                                                                                 5 To: Mr. Carbone
      7                                                                                          6 Case Name: Whitestone Construction Corp. v. Yuanda USA Corp.
              and nothing but the truth in the cause aforesaid; that
      8
                                                                                                 7 Veritext Reference Number: 4429365
              the testimony then given by the above-referenced witness                           8 Witness: Steven Grzic                  Deposition Date: 1/27/2021
      9
              was by me reduced to stenotype in the presence of said                             9 Dear Sir/Madam:
     10                                                                                      10 The deposition transcript taken in the above-referenced
              witness; afterwards transcribed, and that the foregoing
     11                                                                                      1 1 matter, with the reading and signing having not been
              is a true and correct transcription of the testimony so                        12 expressly waived, has been completed and is available
     12
              given by the above-referenced witness.                                        13 for review and signature. Please call our office to
     13
                                                                                            14 make arrangements for a convenient location to
                    I do further certify that this deposition was
     14                                                                                     15 accomplish this or if you prefer a certified transcript
              taken at the time and place in the foregoing caption
                                                                                            16 can be purchased.
     15
              specified and was completed without adjournment.                              17 If the errata is not returned within thirty days of your
     16
                                                                                            18 receipt of this letter, the reading and signing will be
                     I do further certify that I am not a relative,
     17                                                                                     19 deemed waived.
              counsel or attorney for either party or otherwise
                                                                                            20
     18
              interested in die event of this action.                                                Sincerely,
     19
                                                                                            21
     20
     21                                                                                     22 Production Department
     22
                                                                                            23
     23
     24                                                                                     24 NO NOTARY REQUIRED IN CA

                                                                                Page 171                                                                               Page 173
                                                                                             1                   DEPOSITION REVIEW
      1                   IN WITNESS WHEREOF, I do hereunto set my hand
                                                                                                                CERTIFICATION OF WITNESS
      2 this 10th day of February, 2021.                                                     2
                                                                                                            ASSIGNMENT REFERENCE NO: 4429365
      3                                                                                      3              CASE NAME: Whitestone Construction Coip. v. Yuanda USA Coip.
                                                                                                            DATE OF DEPOSITION: 1/27/2021
      4
                                                                                             4              WITNESS' NAME: Steven Grzic
      5                                                                                      5              In accordance with the Rules of Civil
                                                                                               Procedure, I have read the entire transcript of
      6                                 cfoJLLi (/yu^SitXZZi-                                6 my testimony or it has been read to me.
                                                                                             7              I have made no changes to the testimony
      7                                    KELLY A. BRICHETTO
                                                                                                     as transcribed by the court reporter.

      8                                    CSR License No. 84-3252                           8


      9                                                                                      9 Date           Steven Grzic
                                                                                            10    Sworn to and subscribed before me, a
     10
                                                                                                     Notary Public in and for the State and County,
     li                                                                                     11       the referenced witness did personally appear
                                                                                                     and acknowledge that:
     12                                                                                     12
                                                                                                            They have read the transcript;
     13
                                                                                            13              They signed the foregoing Sworn
     14                                                                                                        Statement; and
                                                                                            14              Their execution of this Statement is of
     15                                                                                                        their free act and deed.
                                                                                            15
     16
                                                                                                            I have affixed my name and official seal
    17                                                                                      16
                                                                                                     this           day of                             j 20.
    18                                                                                      17

    19
                                                                                            18                 Notary Public
    20                                                                                      19
                                                                                                               Commission Expiration Date
    21                                                                                      20
                                                                                            21
    22
                                                                                            22
    23                                                                                      23
                                                                                            24
    24                                                                                      25



                                                                                                                                                    44 (Pages 170 - 173)

                                                                           Veritext Legal Solutions
    www.veritext. com                                                                                                                                          888-391-3376
      Case l:20-cv-01006-GHW
      Case 1:20-cv-01006-GHW                                              Document 121-28
                                                                          Document 128-7    Filed
                                                                                             Filed07/23/21
                                                                                                   07/02/21 Page
                                                                                                             Page46
                                                                                                                  46ofof48
                                                                                                                         48



                                                                                Page 174
      l                DEPOSITION REVIEW
                     CERTIFICATION OF WITNESS
  2
                 ASSIGNMENT REFERENCE NO: 4429365
  3              CASE NAME: Whitestone Construction Corp. v. Yuanda USA Corp.
                 DATE OF DEPOSITION: 1/27/2021
  4              WITNESS' NAME: Steven Grzic
  5              In accordance with the Rules of Civil
          Procedure, I have read the entire transcript of
  6       my testimony or it has been read to me.
  7              I have listed my changes on the attached
          Errata Sheet, listing page and line numbers as
  8       well as the reason(s) for the change(s).
  9              I request that these changes be entered
          as part of die record of my testimony.
 10
                 I have executed die Errata Sheet, as well
 11       as this Certificate, and request and authorize
          that both be appended to the transcript of my
 12       testimony and be incorporated therein.
 13
          Date                Steven Grzic
 14
                 Sworn to and subscribed before me, a
 15       Notary Public in and for the State and County,
          die referenced witness did personally appear
 16       and acknowledge that:
 17              They have read the transcript;
                 They have listed all of their corrections
 18                 in the appended Errata Sheet;
                 They signed die foregoing Sworn
 19                 Statement; and
                 Their execution of this Statement is of
 20                 their free act and deed.
 21              I have affixed my name and official seal
 22       this           day of_                             20.
 23
                    Notary Public
 24


 25                 Commission Expiration Date


                                                                                Page 175
  1                          ERRATA SHEET

                     VERITEXT LEGAL SOLUTIONS MIDWEST
  2                     ASSIGNMENT NO: 1/27/2021
  3       PAGE/LINE(S) /                       CHANGE              /REASON
  4
  5
  6
  7
  8
  9
 10
 11
 12

 13
14
15
16
17
18
19


20        Date                       Steven Grzic
21        SUBSCRIBED AND SWORN TO BEFORE ME THIS
22        DAY OF                                                   , 20

23
                       Notary Public
24


25                     Commission Expiration Date


                                                                                                               45 (Pages 174 - 175)
                                                                           Veritext Legal Solutions
www.veritext. com                                                                                                    888-391-3376
Case 1:20-cv-01006-GHW
Case l:20-cv-01006-GHW          Document
                                Document 128-7
                                         121-28 Filed
                                                 Filed07/23/21
                                                       07/02/21 Page
                                                                 Page47
                                                                      47ofof48
                                                                             48




                     Federal          Rules          of    Civil       Procedure


                                                Rule        30




     (e)    Review       By    the    Witness;             Changes.


     (1)    Review;       Statement             of    Changes.          On    request         by    the


    deponent        or    a    party       before          the    deposition             is


    completed,           the    deponent             must    be    allowed          30    days


    after        being    notified          by       the    officer          that    the


    transcript           or    recording             is    available          in    which:


    (A)     to    review       the    transcript             or    recording;             and


    (B)     if    there       are    changes          in    form       or    substance,            to


    sign     a    statement          listing          the    changes          and    the


    reasons        for    making          them.


    (2)     Changes       Indicated             in    the    Officer's             Certificate.


    The     officer       must       note       in    the    certificate             prescribed


    by     Rule    30(f) (1)         whether          a    review       was    requested


    and,     if    so,    must       attach          any    changes          the    deponent


    makes        during       the    30-day          period.




    DISCLAIMER:               THE    FOREGOING             FEDERAL          PROCEDURE         RULES


    ARE     PROVIDED          FOR    INFORMATIONAL                PURPOSES          ONLY.


    THE    ABOVE     RULES          ARE    CURRENT          AS    OF   APRIL        1,


    2019 .        PLEASE       REFER       TO   THE        APPLICABLE          FEDERAL         RULES


    OF     CIVIL    PROCEDURE             FOR   UP-TO-DATE             INFORMATION.
Case 1:20-cv-01006-GHW
Case l:20-cv-01006-GHW               Document 128-7
                                              121-28 Filed
                                                      Filed07/23/21
                                                            07/02/21 Page
                                                                      Page48
                                                                           48ofof
                                                                                4848

                          VERITEXT             LEGAL             SOLUTIONS
       COMPANY          CERTIFICATE                AND       DISCLOSURE             STATEMENT


Veritext       Legal          Solutions                represents             that    the
foregoing          transcript             is       a    true,          correct       and       complete
transcript          of    the       colloquies,                   questions          and       answers
as    submitted by             the       court          reporter.             Veritext          Legal
Solutions          further          represents                   that    the    attached
exhibits,          if    any,       are       true,          correct          and    complete
documents          as    submitted by                   the       court       reporter          and/or
attorneys          in    relation             to       this       deposition          and that
the    documents          were       processed                   in    accordance          with
our    litigation             support          and production                   standards .


Veritext       Legal          Solutions                is    committed          to maintaining
the    confidentiality                   of    client             and witness             information,
in    accordance          with       the       regulations                promulgated                under
the    Health       Insurance             Portability                   and Accountability
Act    (HIPAA) ,         as    amended with                      respect       to    protected
health       information             and       the          Gramm-Leach-Bliley Act,                            as
amended,       with       respect             to       Personally             Identifiable
Information             (PII) .      Physical                transcripts             and       exhibits
are    managed          under       strict             facility          and personnel                access
controls.          Electronic             files             of    documents          are       stored
in    encrypted          form       and       are       transmitted             in    an       encrypted
fashion       to    authenticated parties                               who    are    permitted                to
access       the    material.             Our       data          is    hosted       in    a    Tier       4
SSAE    16    certified             facility.


Veritext       Legal          Solutions             complies             with       all    federal             and
State    regulations                with       respect             to    the    provision             of
court    reporting             services,               and maintains                 its       neutrality
and    independence             regardless                   of       relationship             or   the
financial          outcome          of    any       litigation.                Veritext             requires
adherence          to    the    foregoing                   professional             and       ethical
standards          from       all    of    its         subcontractors                 in       their
independent             contractor             agreements .


Inquiries          about Veritext                   Legal          Solutions '
confidentiality and                      security policies                      and practices
should be          directed          to Veritext 's                     Client       Services
Associates          indicated             on    the          cover       of    this       document             or
at www.veritext.com.
